Exhibit 10.1

LOGO [g173546ex10_1.jpg]

EXECUTION VERSION

April 10, 2011

Project Kansas

Commitment Letter

Endo Pharmaceuticals Holdings Inc.

100 Endo Boulevard

Chadds Ford, Pennsylvania 19317

Attention: Alan Levin, CFO

Ladies and Gentlemen:

You (the “Borrower”) have advised Morgan Stanley Senior Funding, Inc. (“MSSF”)
and Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPFS” and,
collectively with MSSF, the “Lead Arrangers”) and Bank of America, N.A. (“BANA”
and, collectively with MSSF, the “Commitment Parties”; together with the Lead
Arrangers, “we” or “us”) that you intend to acquire the Target and consummate
the other transactions described in the introductory paragraphs of the Summary
of Terms and Conditions in respect of the Senior Secured Facilities attached as
Exhibit A hereto (the “Senior Term Sheet” and, collectively with the Summary of
Terms and Conditions in respect of the Bridge Facility attached as Exhibit B
hereto (the “Bridge Term Sheet”), the “Term Sheet”). Capitalized terms used but
not defined herein are used with the meanings assigned to them in the applicable
Term Sheet.

In connection with the foregoing, you have requested that MSSF and MLPFS agree
to (i) structure, arrange and syndicate a bridge loan facility to the Borrower
in an aggregate principal amount of $700,000,000 (the “Bridge Facility”),
(ii) arrange a senior secured term loan “A” facility in an aggregate principal
amount of $1,500,000,000 (the “Term Loan A Facility”), (iii) arrange a senior
secured term loan “B” facility in an aggregate principal amount of $900,000,000
(the “Term Loan B Facility” and, together with the Term Loan A Facility, the
“Term Loan Facilities”) and (iv) arrange a multicurrency revolving credit
facility in an initial aggregate principal amount of $500,000,000 (the
“Revolving Credit Facility”, and together with the Term Loan Facilities, the
“Senior Secured Facilities” and, together with the Bridge Facility, the
“Facilities” and each such facility individually, a “Facility”). You have also
requested that (w) MSSF commit to provide fifty percent (50%) of each of the
Facilities on the Closing Date (as hereinafter defined), (x) BANA commit to
provide fifty percent (50%) of each of the Facilities on the Closing Date,
(y) MSSF agree to serve as administrative agent for the Facilities (other than
the Bridge Facility) and as syndication agent for the Bridge Facility and
(z) BANA agree to serve as administrative agent for the Bridge Facility and
syndication agent for the Facilities (other than the Bridge Facility).

The Lead Arrangers are pleased to advise you that they are willing to act as
joint lead arrangers and joint bookrunners for the Facilities. Furthermore, in
connection with the foregoing, (i) MSSF is pleased to advise you of its several
(but not joint) commitment to provide 50% of the aggregate principal amount of
the Senior Secured Facilities on the Closing Date, and, in the event that the
Borrower does not issue the full amount of the Senior Notes or other Securities
(as defined in the Fee Letter) at or prior to the time the Acquisition is
consummated, 50% of the aggregate principal amount of the Bridge Facility on the
Closing Date and (ii) BANA is pleased to advise you of its several (but not
joint) commitment to provide 50% of the aggregate principal amount of the Senior
Secured Facilities on the Closing Date, and,



--------------------------------------------------------------------------------

in the event that the Borrower does not issue the full amount of the Senior
Notes or other Securities at or prior to the time the Acquisition is
consummated, 50% of the aggregate principal amount of the Bridge Facility on the
Closing Date, in each case upon the terms and subject to the conditions set
forth in this commitment letter and in the Term Sheet (together with this
commitment letter, the “Commitment Letter”).

It is agreed that MSSF will act as the sole and exclusive administrative agent
(the “Administrative Agent”) for the Facilities (other than the Bridge Facility)
and as sole and exclusive syndication agent for the Bridge Facility, that BANA
will act as the sole and exclusive administrative agent for the Bridge Facility
and as sole and exclusive syndication agent for the Facilities (other than the
Bridge Facility) and that the Lead Arrangers will act as joint lead arrangers
and joint bookrunners for the Facilities. It is agreed that MSSF will have “left
placement” and MLPFS will have “right placement” on the top line in the
Confidential Information Memorandum referred to below and in all other marketing
materials or advertisements related to the Facilities (or, in the case of any
such materials or advertisements solely in respect of the Bridge Facility, MLPFS
will have “left placement” and MSSF will have “right placement” on the top line
thereof). You agree that no other agents, co-agents, co-managers, bookrunners or
arrangers will be appointed, no other titles will be awarded and no compensation
(other than that expressly contemplated by the Term Sheet and the Fee Letters
referred to below) will be paid in connection with the Facilities unless you and
we shall so agree; provided that, in consultation with us, you may appoint prior
to May 1, 2011, up to two additional joint bookrunners in respect of the Bridge
Facility (the “Additional Bookrunners”) so long as each such bookrunner assumes
a commitment in respect of no less than 10% of the aggregate principal amount of
the Bridge Facility pursuant to a joinder or amendment to this Commitment Letter
in form and substance reasonably acceptable to you and us (subject to an
aggregate maximum commitment of the Additional Bookrunners in respect of the
Bridge Facility not to exceed 20% thereof) (and shall have agreed to become a
Lender in the general syndication of the Revolving Credit Facility and the Term
Loan A Facility in an aggregate amount as shall be mutually agreed between you
and us), it being understood that the commitments of MSSF and BANA in respect of
the Bridge Facility shall be ratably reduced by any commitments assumed by any
Additional Bookrunner, and it is agreed that such Additional Bookrunners will be
listed alphabetically on the second line in the Confidential Information
Memorandum referred to below and in all other marketing materials or
advertisements related to the Bridge Facility.

The Lead Arrangers intend to syndicate the Facilities (including, in our
discretion, all or part of each Commitment Party’s commitment hereunder) to a
syndicate of financial institutions identified by the Lead Arrangers in
consultation with you (together with MSSF and BANA, the “Lenders”); provided
that notwithstanding the Lead Arrangers’ right to syndicate the Facilities and
receive commitments with respect thereto, other than with respect to the
commitments allocated to, and assumed by, the Additional Bookrunners under the
Bridge Facility as described in the preceding paragraph, (i) the Commitment
Parties shall not be relieved, released or novated from their respective
obligations hereunder (including their obligation to fund the Facilities on the
Closing Date) in connection with any syndication, assignment or participation of
the Facilities, including its commitments in respect thereof, until after the
Closing Date has occurred, (ii) no assignment or novation shall become effective
with respect to all or any portion of the Commitment Parties’ commitments in
respect of the Facilities until the initial funding of the Facilities,
(iii) unless you otherwise agree in writing, the Commitment Parties shall retain
exclusive control over all rights and obligations with respect to its
commitments in respect of the Facilities, including all rights with respect to
consents, modifications, supplements, waivers and amendments, until the Closing
Date has occurred and (iv) your consent shall be required with respect to any
assignment if, prior to the first anniversary of the Closing Date, the
Commitment Parties and the Additional Bookrunners would hold, in the aggregate,
less than a majority of the outstanding loans under the Bridge Facility. The
Lead Arrangers intend to commence syndication efforts promptly upon the
execution of this Commitment Letter, and until the earlier of (x) the date of
completion of a Successful Syndication (as

 

2



--------------------------------------------------------------------------------

defined in the Fee Letter) and (y) the date that is 90 days after the Closing
Date (such earlier date, the “Syndication Date”), you agree actively to assist,
and to use your commercially reasonable efforts to cause the Target to actively
assist, the Lead Arrangers in completing the syndication. Such assistance shall
include (a) your using commercially reasonable efforts to ensure that the
syndication efforts benefit materially from your and, to the extent practical
and appropriate, the Target’s existing lending relationships, (b) direct contact
between senior management and advisors of the Borrower (and using your
commercially reasonable efforts to arrange for direct contact between senior
management and advisors of the Target) and the proposed Lenders at times and
locations mutually agreed upon, (c) the hosting, with the Lead Arrangers, of one
or more meetings of prospective Lenders at times and locations mutually agreed
upon and (d) as set forth below, assistance in the preparation of customary
materials to be used in connection with the syndication (collectively with the
Term Sheet, the “Information Materials”). The Borrower shall use commercially
reasonably efforts to obtain, at its expense, corporate credit or family ratings
of the Borrower after giving effect to the Transaction and monitored public
ratings of the Senior Secured Facilities and the Senior Notes from each of
Moody’s Investor Service, Inc. and Standard and Poor’s Rating Services, a
division of The McGraw Hill Companies, Inc. for the Borrower, the Senior Secured
Facilities and the Senior Notes no later than the Marketing Period Commencement
Date (as defined in the Bridge Term Sheet). The Borrower shall participate
actively in the process of securing such ratings, including, having senior
management of the Borrower meet with such ratings agencies. The Borrower shall
also cause senior management of the Borrower and other representatives to
participate in any customary “roadshow” in connection with the placement of the
Senior Notes during the Marketing Period (as defined in the Bridge Term Sheet).
Notwithstanding anything to the contrary contained in the Commitment Letter or
the Fee Letters but subject to the Syndication Period Condition (as defined
below), none of the completion of the syndication of the Facilities, a
Successful Syndication or the receipt of any ratings shall constitute a
condition precedent to the availability of the Facilities on the Closing Date.

You will assist us in preparing Information Materials, including Confidential
Information Memoranda, for distribution to prospective Lenders. If requested by
the Lead Arrangers, you also will assist us in preparing an additional version
of the Information Materials (the “Public-Side Version”) to be used by
prospective Lenders’ public-side employees and representatives (“Public-Siders”)
who do not wish to receive material non-public information (within the meaning
of United States federal securities laws) with respect to the Borrower, the
Target, their respective affiliates and any of their respective securities
(“MNPI”) and who may be engaged in investment and other market related
activities with respect to any such entity’s securities or loans. Before
distribution of any Information Materials, you agree to execute and deliver to
us (i) customary authorization letters authorizing distribution of the
Information Materials to a prospective Lender’s employees willing to receive
MNPI (“Private-Siders”) and (ii) a separate customary letter authorizing
distribution of the Public-Side Version to Public-Siders and represent that no
MNPI is contained therein. Each Confidential Information Memorandum will be
accompanied by a customary disclaimer exculpating us with respect to any use
thereof and of any related Information Materials by the recipients thereof.

The Borrower agrees that the following documents may be distributed to both
Private-Siders and Public-Siders, unless the Borrower advises the Lead Arrangers
in writing (including by email) within a reasonable time prior to their intended
distribution that such materials should only be distributed to Private-Siders:
(a) administrative materials prepared by the Lead Arrangers and the Commitment
Parties for prospective Lenders (such as a lender meeting invitation, lender
allocations and funding and closing memoranda), (b) notification of changes in
the terms of the Facilities and (c) other materials intended for prospective
Lenders after the initial distribution of Information Materials. If you advise
us that any of the foregoing should be distributed only to Private-Siders, then
Public-Siders will not receive such materials without further discussions with
you.

 

3



--------------------------------------------------------------------------------

The Borrower hereby authorizes the Lead Arrangers and the Commitment Parties to
distribute drafts of definitive documentation with respect to the Facilities to
Private-Siders and Public-Siders.

The parties hereto agree that information and materials may be distributed or
sent through electronic means (including IntraLinks, SyndTrak or another
electronic workspace) and that the use of such means is expressly authorized
hereby.

You agree that you are responsible for the contents of any Information Materials
and you acknowledge that the Lead Arrangers will be using and relying upon such
information without independent verification thereof. You agree that such
Information Materials may be disseminated to potential Lenders and other persons
through one or more Internet sites created for purposes of syndicating the
Facilities or otherwise in accordance with the Lead Arrangers’ standard
syndication practices.

The Lead Arrangers will manage (in consultation with you) all aspects of the
syndication, including decisions as to the selection of institutions to be
approached and when they will be approached, when their commitments will be
accepted, which institutions will participate, the allocations of the
commitments among the Lenders and the amount and distribution of fees among the
Lenders. The Lead Arrangers will have no responsibility other than to arrange
the syndication as set forth herein and the Lead Arrangers shall in no event be
subject to any fiduciary or other implied duties. Additionally, the Borrower
acknowledges and agrees that the Lead Arrangers are not advising the Borrower as
to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. The Borrower shall consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions contemplated hereby, and the Lead Arrangers
shall have no responsibility or liability to the Borrower with respect thereto.
Any review by the Lead Arrangers of the Borrower, the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of the Lead Arrangers and the Commitment Parties and shall not
be on behalf of the Borrower.

To assist the Lead Arrangers in their syndication efforts, you agree promptly to
prepare and provide to the Lead Arrangers and the Commitment Parties (and use
commercially reasonable efforts to cause the Target to provide) all information
with respect to the Borrower and the Target and their respective subsidiaries,
the Transaction and the other transactions contemplated hereby, including all
financial information and projections (the “Projections”) as we may reasonably
request in connection with the arrangement and syndication of the Facilities.
You hereby represent and covenant that (a) all written information other than
the Projections and information of a general economic or general industry nature
(the “Information”) that has been or will be made available to the Lead
Arrangers or the Commitment Parties by you or any of your representatives, taken
as a whole, is or will be, when furnished, complete and correct in all material
respects and does not or will not, when furnished, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained therein not materially misleading in light of the
circumstances under which such statements are made and (b) the Projections that
have been or will be made available to the Commitment Parties or the Lead
Arrangers by you or any of your representatives have been or will be prepared in
good faith based upon assumptions that are believed by the preparer thereof to
be reasonable at the time made; it being understood and agreed that such
Projections are not to be viewed as facts and that actual results during the
period or periods covered by any such Projections may differ significantly from
the projected results, and no assurance can be given that the projected results
will be realized. You agree that, if at any time prior to the Syndication Date,
you become aware that any of the representations and warranties in the preceding
sentence would be incorrect in any material respect if the Information and
Projections were being furnished, and such representations were being made, at
such time, then you will promptly supplement the Information and the Projections
from time to time until the Closing Date and, if requested by the Lead
Arrangers, for a reasonable period thereafter through the Syndication Date so
that the representation and

 

4



--------------------------------------------------------------------------------

warranty in the preceding sentence remains correct in all material respects.
Solely as they relate to matters with respect to the Target and its
subsidiaries, the foregoing representations and warranties are limited to such
matters as are within your knowledge. You understand that in arranging and
syndicating the Facilities we may use and rely on the Information and
Projections without independent verification thereof.

As consideration for each Commitment Party’s commitment hereunder and each Lead
Arranger’s agreement to perform the services described herein, you agree to pay
to the Commitment Parties and the Lead Arrangers the nonrefundable fees set
forth in the Fee Letters dated the date hereof and delivered herewith (the “Fee
Letters”).

Each Commitment Party’s commitment hereunder and each Lead Arranger’s agreement
to perform the services described herein are subject solely to (a) there not
having been (i) since January 1, 2011, except (x) as disclosed in the Target’s
Annual Report on Form 10-K for the fiscal year ended January 1, 2011 or in any
Company SEC Report (as defined in the Acquisition Agreement) filed subsequent to
such Form 10-K but prior to the date of the Acquisition Agreement, but excluding
any disclosures set forth in any risk factor section and any general statements
which, in each case, are cautionary, predictive or forward-looking in nature, or
(y) as set forth in the section of the disclosure letter dated the date of the
Acquisition Agreement and delivered by the Target to the Borrower with respect
to the Acquisition Agreement prior to the date of the Acquisition Agreement (the
“Disclosure Letter”) that specifically corresponds to Section 3.06 of the
Acquisition Agreement (or in any other section of the Disclosure Letter if the
applicability of such disclosure to Section 3.06 of the Acquisition Agreement is
reasonably apparent on its face), a Target Material Adverse Effect that would
have given you (or your affiliates) the right to terminate the Acquisition
Agreement in accordance with its terms or (ii) since April 10, 2011, a Target
Material Adverse Effect that is continuing on the Closing Date; provided that
for purposes hereof, “Target Material Adverse Effect” means any occurrence,
change, event, effect or circumstance that, individually or in the aggregate,
(A) is or would be reasonably expected to be, materially adverse to the
business, properties, assets, results of operations or financial condition of
the Target and its Subsidiaries (as defined in the Acquisition Agreement), taken
as a whole, other than any occurrence, change, event, effect or circumstance to
the extent relating to or resulting from (i) changes, after the date hereof, in
general economic conditions or securities or financial markets in general other
than such changes that have a disproportionate effect on the Target as compared
to other participants in the medical device industry, (ii) changes, after the
date hereof, in Law or GAAP (each as defined in the Acquisition Agreement) or
the interpretation thereof other than such changes that have a disproportionate
effect on the Target as compared to other participants in the medical device
industry, (iii) general changes, after the date hereof, in the medical device
industry other than such changes that have a disproportionate effect on the
Target as compared to other participants in the medical device industry,
(iv) conditions arising out of any outbreak or escalation of hostilities or war
(whether declared or not declared), act of terrorism, political conditions,
weather conditions or other natural disasters, (v) any actions taken, or failure
to take action (other than actions taken or failures to act required by the
terms of the Acquisition Agreement), to which the other party to the Acquisition
Agreement has expressly consented or requested after the date hereof, (vi) the
failure of the Target to meet projections of earnings, revenues or other
financial measures (whether such projections were made by the Target or
independent third parties), in and of itself (provided, that the underlying
causes of such failure (unless otherwise excepted by this clause (A)) may be
considered in determining whether a Target Material Adverse Effect has
occurred), (vii) any change in the Target’s stock price or trading volume, in
and of itself (provided, that the underlying causes of such change (unless
otherwise excepted by this clause (A)) may be considered in determining whether
a Target Material Adverse Effect has occurred), (viii) the determination by, or
the delay of a determination by, the United States Food and Drug Administration
(the “FDA”) or any other Governmental Entity (as defined in the Acquisition
Agreement), or any panel or advisory body empowered or appointed thereby, in
each case, after the date of the Acquisition

 

5



--------------------------------------------------------------------------------

Agreement, with respect to the approval or non-approval of any of the Targets’s
or its Subsidiaries’ products which have not, as of the date of the Acquisition
Agreement, been approved or cleared by the FDA or any other Governmental Entity,
(ix) any legal proceedings made or brought by any of the current or former
securityholders of the Target (on their own behalf or on behalf of the Target)
arising out of or related to the Acquisition Agreement or any of the
transactions contemplated hereby, or (B) would, or would be reasonably expected
to, prevent or impair the ability of the Target or any of its Subsidiaries to
consummate the Merger (as defined in the Acquisition Agreement) and the
transactions contemplated by the Acquisition Agreement prior to October 10,
2011, (b) our satisfaction that prior to the Closing Date there shall be no
competing offering, placement or arrangement of any debt securities or bank
financing, in each case other than (i) during the period prior to April 20,
2011, the syndication and closing of an up to $250,000,000 senior secured
revolving credit facility evidenced by a credit agreement in substantially the
form presented to the Lead Arrangers on April 10, 2011, with such amendments,
supplements or other modifications thereafter (whether in such credit agreement,
pursuant to a separate agreement or otherwise) not materially adverse to the
Lenders or the Borrower (it being understood that any increase in the aggregate
commitments in excess of $250,000,000 thereunder shall be deemed to be
materially adverse to the Lenders and the Borrower) (the “Proposed Target Credit
Facility”) so long as prior to or concurrently with the effectiveness of the
Proposed Target Credit Facility (w) if there are any amounts then outstanding
under the Credit and Guaranty Agreement, dated as of July 20, 2006, among the
Target, certain guarantors, certain lenders and CIT Healthcare LLC, as
administrative agent (the “Existing Target Credit Agreement”), the Borrower
shall use its reasonable best efforts to obtain a customary payoff letter
confirming that all indebtedness under the Existing Target Credit Agreement
shall have been fully repaid (except to the extent being so repaid with the
proceeds of the initial loans and to the extent outstanding letters of credit
are continued under the Proposed Target Credit Facility), (x) all outstanding
indebtedness and other obligations under the Existing Target Credit Agreement
shall in fact have been paid in full, (y) all commitments under the Existing
Target Credit Agreement shall have been terminated and cancelled and (z) all
liens in connection therewith shall have been terminated and released, (ii) the
Senior Notes or any other Securities or (iii) indebtedness of the Target or its
subsidiaries permitted to be incurred under Section 5.01(e)(i) of the
Acquisition Agreement (as in effect on the date of this Commitment Letter), by
or on behalf of the Borrower, the Target or any subsidiary thereof that could
materially and adversely disrupt the syndication of the Facilities, (c) the
negotiation, execution and delivery on or before the Termination Date (as
defined below) of definitive financing documentation with respect to the
Facilities (the “Credit Documentation”) to be based upon and otherwise
consistent with the applicable Term Sheet, (d) the Lead Arrangers having been
afforded a period of 15 consecutive business days (provided that such period
shall end before August 22, 2011 or commence after September 6, 2011) from the
date of commencement of syndication to syndicate the Facilities (such
commencement to occur on the date the final Information Materials are delivered
by the Borrower to the Lead Arrangers) (the “Syndication Period Condition”), and
(e) solely with respect to the Senior Secured Facilities, the other conditions
set forth in Part IV of the Senior Term Sheet under the heading “Certain
Conditions” and, solely with respect to the Bridge Facility, the other
conditions set forth in Section 4 of the Bridge Term Sheet under the heading
“Certain Conditions.” As used herein, “Termination Date” means the date that is
six (6) months from the date of this Commitment Letter. The terms of each
Commitment Party’s commitment hereunder and of the Facilities are not limited to
those set forth herein and in the Term Sheet; it being understood that there are
no conditions (implied or otherwise) to the commitments hereunder (including
compliance with the terms of the Commitment Letter, the Fee Letters and the
Credit Documentation) other than those that are expressly stated to be
conditions to the initial funding under the Facilities on the Closing Date (and
upon satisfaction (or written waiver by the Commitment Parties) of such
conditions, the initial funding under the Facilities shall occur). Those matters
that are not covered by the provisions hereof and of the Term Sheet shall be
consistent with the Term Sheet in all material respects and otherwise subject to
the approval and agreement of each Commitment Party, each Lead Arranger and the
Borrower.

 

6



--------------------------------------------------------------------------------

Notwithstanding anything in this Commitment Letter, the Fee Letters, the Credit
Documentation or any other letter agreement or other undertaking concerning the
financing of the transactions contemplated hereby to the contrary, (a) the only
representations relating to you and your subsidiaries, the Target and its
subsidiaries, and each of their respective businesses and securities, the
accuracy of which shall be a condition to availability of the Facilities on the
Closing Date, shall be (i) such representations made (x) by the Target in the
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that you (or your affiliates) have the right to terminate your (or
their) obligations (or to refuse to consummate the Acquisition) under the
Acquisition Agreement as a result of a breach of such representations and (y) by
the Borrower in the Acquisition Agreement as are material to the interests of
the Lenders, but only to the extent that the Target (or its affiliates) has the
right to terminate its (or their) obligations (or to refuse to consummate the
Acquisition) under the Acquisition Agreement as a result of a breach of such
representations (collectively, the “Acquisition Agreement Representations”) and
(ii) the Specified Representations (as defined below) and (b) the terms of the
Credit Documentation shall be in a form such that they do not impair
availability of the Facilities on the Closing Date if the conditions set forth
in this Commitment Letter are satisfied or waived by the Commitment Parties (it
being understood that, to the extent any guarantee or security interest in any
collateral (including the creation or perfection of any security interest)
referred to in the Senior Term Sheet is not or cannot reasonably be provided or
perfected on the Closing Date (other than (x) any guarantee by a Guarantor (as
defined in the Senior Term Sheet) that is organized in the United States,
(y) the grant and perfection of security interests (i) in assets with respect to
which a lien may be perfected solely by the filing of a financing statement
under the Uniform Commercial Code (“UCC”) or (ii) in capital stock of the
Borrower and the Target and their respective domestic subsidiaries (except to
the extent owned by any unrestricted subsidiary) with respect to which a lien
may be perfected by the delivery of a stock certificate unless, with respect to
this clause (ii), reasonably satisfactory arrangements for timely post-closing
delivery thereof shall have been agreed with the Administrative Agent and
(z) the filing of short-form security agreements or confirmatory grants with the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable, with respect to intellectual property collateral) after your use
of commercially reasonable efforts to do so or without undue delay, burden or
expense, then the provision of any such guarantee and/or the grant or perfection
of any such security interest shall not constitute a condition precedent to the
availability of the Facilities on the Closing Date, but may instead be provided
after the Closing Date pursuant to arrangements and timing to be mutually
agreed). For purposes hereof, “Specified Representations” means the
representations and warranties referred to in the Term Sheet relating to
corporate existence, power and authority (as related to the entering into and
performance of the Credit Documentation), due authorization and execution and
delivery of the Credit Documentation, no conflicts of the Credit Documentation
in any material respect with laws or charter documents, enforceability of the
Credit Documentation, effectiveness, validity and perfection of first priority
liens (with exceptions to be agreed upon consistent with the Existing Credit
Agreement) under the security documents (subject to the limitations set forth in
the preceding sentence), solvency of the Borrower and its subsidiaries on the
Closing Date on a consolidated basis after giving effect to the Transaction (in
a form substantially similar to the solvency certificate delivered by you in
connection with the Existing Credit Agreement), status of the Facilities as
senior debt, Federal Reserve margin regulations, the Investment Company Act and
the Patriot Act. Notwithstanding anything in this Commitment Letter, the Fee
Letters, the Credit Documentation or any other letter agreement or other
undertaking concerning the financing of the transactions contemplated hereby to
the contrary, the only conditions to availability of the Facilities on the
Closing Date are set forth in this paragraph and, solely with respect to the
Senior Secured Facilities, Part IV of the Senior Term Sheet under the heading
“Initial Conditions” and, solely with respect to the Bridge Facility, those in
Section 4 of the Bridge Term Sheet under the heading “Certain Conditions.” This
paragraph and the provisions herein shall be referred to as the “Certain Funds
Provision.”

You agree (a) to indemnify and hold harmless each Commitment Party, each Lead
Arranger and their respective affiliates and their respective officers,
directors, employees, advisors, affiliates, agents and

 

7



--------------------------------------------------------------------------------

controlling persons (each, an “indemnified person”) from and against any and all
losses, claims, damages and liabilities to which any such indemnified person may
become subject arising out of or in connection with this Commitment Letter, the
Fee Letters, the Facilities, the use of the proceeds thereof or any related
transaction or any claim, litigation, investigation or proceeding relating to
any of the foregoing, regardless of whether any indemnified person is a party
thereto and whether commenced by you or by any third party, and to reimburse
each indemnified person upon demand for any reasonable legal or other reasonable
out-of-pocket expenses incurred in connection with investigating or defending
any of the foregoing, provided that the foregoing indemnity will not, as to any
indemnified person, apply to losses, claims, damages, liabilities or related
expenses to the extent they are found by a final, non-appealable judgment of a
court of competent jurisdiction to arise from (x) the willful misconduct or
gross negligence of such indemnified person or any Related Indemnified Person
(as defined below) of such indemnified person or (y) a material breach in bad
faith by the relevant indemnified person of the express contractual obligations
of such indemnified person under this Commitment Letter or the Credit
Documentation pursuant to a claim made by the Borrower and (b) to reimburse the
Lead Arrangers and their affiliates on demand for all reasonable and documented
out-of-pocket expenses (including due diligence expenses, syndication expenses,
electronic distribution expenses, travel expenses, consultants’ fees and
expenses, and reasonable fees, charges and disbursements of one primary counsel
and of any special and local counsel to the Lead Arrangers in connection with
the Facilities) incurred in connection with the Facilities and any related
documentation (including this Commitment Letter, the Term Sheet, the Fee Letters
and the definitive financing documentation) or the administration, amendment,
modification or waiver thereof. No indemnified person shall be liable (a) for
any damages arising from the use by others of Information or other materials
obtained through electronic telecommunications or other information transmission
systems other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such indemnified person or any Related
Indemnified Person of such indemnified person as determined in a final,
non-appealable judgment by a court of competent jurisdiction or (b) for any
special, indirect, consequential or punitive damages in connection with the
Facilities. For purposes hereof, a “Related Indemnified Person” of an
indemnified person means (1) any controlling person or controlled affiliate of
such indemnified person, (2) the respective directors, officers, or employees of
such indemnified person or any of its controlling persons or controlled
affiliates and (3) the respective agents of such indemnified person or any of
its controlling persons or controlled affiliates, in the case of this clause
(3), acting at the instructions of such indemnified person, controlling person
or such controlled affiliate; provided that each reference to a controlled
affiliate or controlling person in this sentence pertains to a controlled
affiliate or controlling person involved in the negotiation or syndication of
this Commitment Letter and the Facilities.

This Commitment Letter shall not be assignable by you without the prior written
consent of each Commitment Party and each Lead Arranger (and any purported
assignment without such consent shall be null and void), is intended to be
solely for the benefit of the parties hereto and the indemnified persons and is
not intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto and the indemnified persons. Each
Commitment Party may assign its respective commitment hereunder, in whole or in
part, to any of its affiliates and upon such assignment, such Commitment Party
will be released from that portion of its commitment hereunder that has been
assigned. Furthermore, the Commitment Parties may assign a portion of their
commitment hereunder to a Lender (reasonably acceptable to you) that has entered
into an amendment or joinder with respect to this Commitment Letter committing
to provide a portion of the Facilities on the terms and conditions set forth in
this Commitment Letter (in which case, with your consent prior to the Closing
Date (such consent to be given in your sole discretion), our commitments
hereunder shall be reduced at such time by an amount equal to the commitment
assumed by such Lender). This Commitment Letter may not be amended or waived
except by an instrument in writing signed by you, each Commitment Party and each
Lead Arranger. This Commitment Letter may be executed in any number of
counterparts, each of which shall be an original, and all of which, when taken
together, shall constitute one agreement. Delivery of an

 

8



--------------------------------------------------------------------------------

executed signature page of this Commitment Letter by electronic or facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof. This Commitment Letter and the Fee Letters are the only agreements that
have been entered into among us with respect to the Facilities and set forth the
entire understanding of the parties with respect thereto.

This Commitment Letter shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York; provided, however, that
(i) the interpretation of the definition of “Target Material Adverse Effect”
used in this Commitment Letter (and whether or not a “Target Material Adverse
Effect” has occurred) and (ii) the determination of the accuracy of any
Acquisition Agreement Representations and whether as a result of any inaccuracy
thereof you (or your affiliates) or the Target (or its affiliates) have the
right to terminate your (or their) or the Target’s (or its affiliates’)
obligations under the Acquisition Agreement, in each case shall be governed by,
and construed and interpreted in accordance with, the laws of the State of
Delaware, without regard to the principles of conflicts of law. The Borrower
consents to the exclusive jurisdiction and venue of any state or federal courts
sitting in the Borough of Manhattan in the City of New York in any action or
proceeding arising out of or relating to the Facilities or the other
transactions contemplated by this Commitment Letter or the Fee Letters or the
performance of services hereunder or thereunder. Each party hereto irrevocably
waives, to the fullest extent permitted by applicable law, (a) any right it may
have to a trial by jury in any legal proceeding arising out of or relating to
this Commitment Letter, the Term Sheet, the Fee Letters or the transactions
contemplated hereby or thereby (whether based on contract, tort or any other
theory) and (b) any objection that it may now or hereafter have to the laying of
venue of any such legal proceeding in any such court. The Borrower, each
Commitment Party and each Lead Arranger irrevocably agrees to waive trial by
jury in any suit, action, proceeding, claim or counterclaim brought by or on
behalf of any party related to or arising out of the transactions contemplated
hereby, this Commitment Letter, the Term Sheet or the Fee Letters or the
performance of services hereunder.

This Commitment Letter is delivered to you on the understanding that none of
this Commitment Letter, the Term Sheet or the Fee Letters or any of their terms
or substance shall be disclosed, directly or indirectly, by you to any other
person (including, without limitation, other potential providers or arrangers of
financing) except (a) to your affiliates, officers, directors, employees,
agents, attorneys, accountants and advisors (and for whom you shall be
responsible for any breach by any one of them of this confidentiality
undertaking) and, on a confidential basis, those of the Target and the Target
itself, in each case on a need-to-know basis (except that the Fee Letters may
not be disclosed to the Target or any of its affiliates, officers, directors,
employees, agents, attorneys, accountants or advisors; provided, however that
you may disclose the Fee Letters redacted in a manner reasonably satisfactory to
the Commitment Parties in their sole discretion to the Target and its
affiliates, officers, directors, employees, agents, attorneys, accountants and
advisors on a confidential and need-to-know basis) or (b) as may be compelled in
a judicial or administrative proceeding or as otherwise required by law (in
which case you agree, to the extent not prohibited by applicable law, to inform
us promptly thereof). Notwithstanding the foregoing, (i) following your
acceptance hereof, you may disclose the Term Sheet in any syndication or other
marketing materials in connection with the Facilities or in connection with any
public filing relating to the Transactions, (ii) following your acceptance of
the provisions hereof and return of an executed counterpart of this Commitment
Letter to the Lead Arrangers as provided below, you may file a copy of any
portion of this Commitment Letter (but not the Fee Letters) in any public record
in which it is required by law to be filed, (iii) you may disclose the existence
and contents of this Commitment Letter, including the Term Sheet, to any rating
agency in connection with the Transactions to the extent necessary to satisfy
your obligations or the conditions hereunder and (iv) you may disclose the
aggregate fee amounts contained in the Fee Letters as part of Projections, pro
forma information or a generic disclosure of aggregate sources and uses related
to fee amounts related to the Transactions to the extent customary or required
in offering and marketing materials for the Facilities and/or the Senior Notes
or in any public filing relating to the Transactions.

 

9



--------------------------------------------------------------------------------

You acknowledge that each Commitment Party, each Lead Arranger and their
affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which
you may have conflicting interests regarding the transactions described herein
and otherwise. None of the Commitment Parties or the Lead Arrangers will use
confidential information obtained from you by virtue of the transactions
contemplated by this letter or their other relationships with you in connection
with the performance by the Commitment Parties and the Lead Arrangers of
services for other companies, and will not furnish any such information to other
companies. You also acknowledge that each Commitment Party and each Lead
Arranger has no obligation to use in connection with the transactions
contemplated by this letter, or to furnish to you, confidential information
obtained from other companies. You further acknowledge that each Lead Arranger
is a full service securities firm and such Lead Arranger may from time to time
effect transactions, for its own or its affiliates’ account or the account of
customers, and hold positions in its loans, securities or options on loans or
securities of the Borrower and its affiliates and of other companies that may be
the subject of the transactions contemplated by this Commitment Letter.

Each Commitment Party and each Lead Arranger will (a) use Confidential
Information solely for the purpose of providing the services described herein
and consummating the transactions contemplated hereby, (b) treat such
Confidential Information with the same degree of care as they treat their own
confidential information and (c) will otherwise treat such Confidential
Information as confidential and not disclose such Confidential Information
except that Confidential Information may be disclosed (a) to its affiliates and
its and their directors, officers, employees and agents, including accountants,
legal counsel and other advisors on a need-to-know basis (it being understood
that the persons to whom such disclosure is made will be informed of the
confidential nature of such Confidential Information and instructed to keep such
Confidential Information confidential), (b) to the extent requested by any
regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (in which case you
agree, to the extent not prohibited by applicable law, to inform us promptly
thereof), (d) in connection with performing the services described herein and
consummating the transactions contemplated hereby, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Commitment Letter, the Fee Letters, the Facilities or the enforcement of
rights thereunder, (f) with the prior written consent of the Borrower or (g) to
the extent such Confidential Information (i) becomes publicly available other
than as a result of a breach of this paragraph or (ii) becomes available to
either Commitment Party or Lead Arranger on a nonconfidential basis from a
source other than the Borrower. For the purposes of this letter, “Confidential
Information” means all information provided in connection with the transactions
contemplated by this Commitment Letter received from the Borrower or any of its
representatives relating to the Borrower, the Target or their respective
subsidiaries or businesses, other than any such information that is available to
either Commitment Party or Lead Arranger on a nonconfidential basis prior to
disclosure by the Borrower or any of its representatives or that is
independently developed by either Commitment Party or Lead Arranger without
reference to any Confidential Information. Any person or entity required to
maintain the confidentiality of Confidential Information as provided in this
Commitment Letter shall be considered to have complied with its obligation to do
so if such person or entity has exercised the same degree of care to maintain
the confidentiality of such Confidential Information as such person or entity
would accord to its own confidential information. The obligations of the
Commitment Parties and the Lead Arrangers under this paragraph shall remain in
effect until the earlier of (i) one year from the date of termination of the
commitments and agreements of the Commitment Parties and the Lead Arrangers
hereunder and (ii) the date the Credit Documentation becomes effective, at which
time any confidentiality undertaking in the Credit Documentation shall supersede
the provisions of this paragraph.

Each Commitment Party and each Lead Arranger may employ the services of its
affiliates in providing services hereunder and, in connection with the provision
of such services, may exchange with such affiliates information concerning you
and the other companies that may be the subject of the

 

10



--------------------------------------------------------------------------------

transactions contemplated by this Commitment Letter, and, to the extent so
employed, such affiliates shall be entitled to the benefits such Commitment
Party or Lead Arranger hereunder.

We may, subject to your prior consent (not to be unreasonably withheld, delayed
or conditioned) and at our expense, publicly announce as we may choose the
capacities in which we or our affiliates have acted hereunder.

The compensation, reimbursement, indemnification and confidentiality provisions
contained herein and in the Fee Letters and any other provision herein or
therein which by its terms expressly survives the termination of this Commitment
Letter shall remain in full force and effect regardless of whether definitive
financing documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or each Commitment Party’s commitment
hereunder; provided that the reimbursement, confidentiality and indemnification
provisions hereunder (other than with respect to the confidentiality of the Fee
Letters and the contents thereof) shall be superseded by the reimbursement,
confidentiality and indemnification provisions of the Credit Documentation upon
the effectiveness thereof; provided, further that the syndication provisions set
forth herein shall survive any initial funding of the Facilities.

Each Commitment Party and each Lead Arranger hereby notifies you that pursuant
to the requirements of the U.S.A. PATRIOT ACT (Title III of Pub. L. 107 56
(signed into law October 26, 2001)) (the “Patriot Act”), it and each of the
Lenders may be required to obtain, verify and record information that identifies
you, which information may include your name and address and other information
that will allow such Commitment Party and such Lead Arranger and each of the
Lenders to identify you in accordance with the Patriot Act. This notice is given
in accordance with the requirements of the Patriot Act and is effective for each
Commitment Party, each Lead Arranger and each of the Lenders.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Term Sheet and the Fee Letters by
returning to MSSF executed counterparts hereof and of the Fee Letters not later
than 5:00 p.m., New York City time, on April 11, 2011. Each Commitment Party’s
commitment and each Lead Arranger’s agreements herein will expire at such time
in the event MSFF has not received such executed counterparts in accordance with
the immediately preceding sentence. In the event that the initial borrowing
under the Facilities does not occur on or before the Expiration Date, then this
Commitment Letter and the commitments hereunder shall automatically terminate.
“Expiration Date” means the earliest of (i) the Termination Date, (ii) the
closing of the Acquisition without the use of the Facilities and (iii) the
termination prior to closing of the Acquisition Agreement in accordance with its
terms.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

Each Commitment Party and each Lead Arranger is pleased to have been given the
opportunity to assist you in connection with this important financing.

 

Very truly yours,

MORGAN STANLEY SENIOR FUNDING, INC.

By:

 

/s/ Christy Silvester

  Name: Christy Silvester   Title: Executive Director MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED

By:

 

/s/ Zehra Yasemin Esmer

  Name: Zehra Yasemin Esmer   Title: Director

BANK OF AMERICA, N.A.

By:

 

/s/ Zehra Yasemin Esmer

  Name: Zehra Yasemin Esmer   Title: Director

 

Accepted and agreed to as of

the date first written above by:

ENDO PHARMACEUTICALS HOLDINGS INC.

By:

 

/s/ David P. Holveck

  Name: David P. Holveck   Title: President and Chief Executive Officer

Commitment Letter



--------------------------------------------------------------------------------

Exhibit A

PROJECT KANSAS

SENIOR SECURED FACILITIES

Summary of Terms and Conditions

April 10, 2011

 

 

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is attached.

Endo Pharmaceuticals Holdings Inc. (the “Borrower”) intends to acquire (the
“Acquisition”) a company previously identified to us and code-named “Kansas”
(the “Target”), all as previously described to the Commitment Parties and the
Lead Arrangers. In connection therewith: (a) the Borrower will enter into an
Agreement and Plan of Merger (in form and substance reasonably acceptable to the
Lead Arrangers and Commitment Parties) by and among the Borrower, the Target and
NIKA Merger Sub, Inc. (together with all exhibits, schedules and disclosure
letters thereto, the “Acquisition Agreement”) pursuant to which a subsidiary of
the Borrower will merge with and into the Target, with the Target surviving as a
wholly-owned subsidiary of the Borrower and (b) the Borrower will obtain the
Facilities described in the Commitment Letter. The Lead Arrangers and the
Commitment Parties acknowledge and agree that the Acquisition Agreement
delivered to them on April 10, 2011 and identified to them as the “execution
copy”, together with all exhibits, schedules and disclosure letters thereto
delivered to them at 1:50 a.m. (Eastern time) on April 11, 2011, is reasonably
acceptable to each of them.

The Acquisition and other transactions described above are collectively referred
to herein as the “Transaction”.

Set forth below is a summary of the terms and conditions for the Senior Secured
Facilities.



--------------------------------------------------------------------------------

I.   Parties      Borrower:    Endo Pharmaceuticals Holdings Inc. (the
“Borrower”).   Guarantors:    The Borrower’s material direct and indirect
domestic subsidiaries (as required by and consistent with the materiality
standards set forth in the Existing Credit Agreement, the “Guarantors”) shall
unconditionally guaranty all of the Borrower’s obligations under and in
connection with the Senior Secured Facilities (as defined below) and certain
interest rate swaps, currency or other hedging obligations and cash management
obligations owing to any Lender or any affiliate thereof; provided that no
“unrestricted subsidiary” or, consistent with the terms of the Existing Credit
Agreement, any non-wholly owned domestic subsidiary that is a joint venture with
an unaffiliated third party (each, a “JV Subsidiary”) shall be required to act
as a Guarantor.   Collateral:    The obligations of the Borrower and the
Guarantors shall be secured by a first priority perfected security interest
(subject to exceptions permitted by the Credit Documentation) in and lien on the
existing and future assets and property of the Borrower and each Guarantor
consistent with and subject to the terms of the Existing Credit Agreement and
the Security Agreement (as defined in the Existing Credit Agreement (as defined
below)).   Joint Lead Arrangers and Joint Bookrunners:    Morgan Stanley Senior
Funding, Inc. (“MSSF”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“MLPFS” and collectively with MSSF in such capacity, the “Lead Arrangers”).  
Administrative Agent:    MSSF (in such capacity, the “Administrative Agent”).  
Syndication Agent:    Bank of America, N.A. (“BANA”).   Lenders:    A syndicate
of banks, financial institutions and other entities, including MSSF and BANA,
arranged by the Lead Arrangers in consultation with the Borrower (collectively,
the “Lenders”). II.   The Senior Secured Facilities      A. Revolving Credit
Facility      Type and Amount of Facility:    Revolving credit facility (the
“Revolving Credit Facility”) in the U.S. Dollar equivalent amount of
$500,000,000 (the loans thereunder, the “Revolving Credit Loans”) which shall be
made available by all of the Lenders in euro, Japanese Yen and such other
foreign currencies as may be agreed to by the Administrative Agent and the
Lenders (collectively with U.S. Dollars, the “Agreed Currencies”).

 

14



--------------------------------------------------------------------------------

  Availability:    The Revolving Credit Facility shall be available on a
revolving basis during the period commencing on the Closing Date and ending on
the date that is the five-year anniversary of the Closing Date (the “Revolving
Credit Termination Date”); provided that the Credit Documentation shall provide
the right for individual Lenders to agree to extend the maturity of their
commitments under the Revolving Credit Facility upon the request of the Borrower
to all Lenders under the Revolving Credit Facility ratably and without the
consent of any other Lender, subject to customary conditions precedent.  
Letters of Credit:    A portion of the Revolving Credit Facility not in excess
of the U.S. Dollar equivalent of $50,000,000 shall be available for the issuance
of letters of credit (the “Letters of Credit”) in Agreed Currencies by MSSF (in
such capacity, the “Issuing Lender”). No Letter of Credit shall have an
expiration date after the earlier of (a) one year after the date of issuance and
(b) five business days prior to the Revolving Credit Termination Date, provided
that any Letter of Credit with a one-year tenor may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in clause (b) above).      Drawings under any Letter of
Credit shall be reimbursed by the Borrower (whether with its own funds or with
the proceeds of Revolving Credit Loans) on the same business day. To the extent
that the Borrower does not so reimburse the Issuing Lender, the Lenders under
the Revolving Credit Facility shall be irrevocably and unconditionally obligated
to reimburse the Issuing Lender on a pro rata basis.   Swing Line Loans:    A
portion of the Revolving Credit Facility not in excess of $50,000,000 shall be
available for swing line loans in U.S. Dollars (the “Swing Line Loans”) from
MSSF (in such capacity, the “Swing Line Lender”) on same-day notice. Any such
Swing Line Loans will reduce availability under the Revolving Credit Facility on
a dollar-for-dollar basis. Each Lender under the Revolving Credit Facility shall
acquire, under certain circumstances, an irrevocable and unconditional pro rata
participation in each Swing Line Loan.   Maturity:    The Revolving Credit
Termination Date.   Purpose:    The proceeds of the Revolving Credit Loans shall
be used to finance the Acquisition, for general corporate purposes (including
permitted acquisitions) of the Borrower and its subsidiaries and to refinance
the (i) Credit Agreement, dated as of November 30, 2010, among the Borrower,
certain lenders and JPMorgan Chase Bank, N.A., as administrative agent (the
“Existing Credit Agreement”), (ii) Credit and Guaranty Agreement, dated as of
July 20, 2006, among the Target, certain guarantors, certain lenders and CIT

 

15



--------------------------------------------------------------------------------

     Healthcare LLC, as administrative agent (the “Existing Target Credit
Agreement”, as such agreement may be replaced on or prior to April 20, 2011 by
an up to $250,000,000 senior secured revolving credit facility evidenced by a
credit agreement in substantially the form presented to the Lead Arrangers on
April 10, 2011, with such amendments, supplements or other modifications
thereafter (whether in such credit agreement, pursuant to a separate agreement
or otherwise) not materially adverse to the Lenders or the Borrower (it being
understood that any increase in the aggregate commitments in excess of
$250,000,000 thereunder shall be deemed to be materially adverse to the Lenders
and the Borrower) (the “Proposed Target Credit Facility”) so long as prior to or
concurrently with the effectiveness of the Proposed Target Credit Facility (w)
if there are any amounts then outstanding under the Existing Target Credit
Agreement, the Borrower shall use its reasonable best efforts to obtain a
customary payoff letter confirming that all indebtedness under the Existing
Target Credit Agreement shall have been fully repaid (except to the extent being
so repaid with the proceeds of the initial loans and to the extent outstanding
letters of credit are continued under the Proposed Target Credit Facility), (x)
all outstanding indebtedness and other obligations under the Existing Target
Credit Agreement shall in fact have been paid in full, (y) all commitments under
the Existing Target Credit Agreement shall have been terminated and cancelled
and (z) all liens in connection therewith shall have been terminated and
released, the “Target Credit Agreement”), (iii) 31/4% Convertible Senior
Subordinated Notes Due 2036 (the “Target 2036 Notes”) and (iv) 4.00% Convertible
Senior Subordinated Notes Due 2041 (the “Target 2041 Notes”, and together with
the Target 2036 Notes, the “Existing Target Notes”); provided, that the
aggregate principal amount of the loans under the Revolving Credit Facility on
the Closing Date shall not exceed $250,000,000.   B. Term Loan Facilities     
1. Term Loan A Facility      Type and Amount of Facility:    A term loan “A”
facility (the “Term Loan A Facility”) in the amount of $1,500,000,000 (the “Term
Loan A Commitment” and the loans thereunder, the “Term A Loans”   Term Loan
Availability:    The Term A Loans shall be made available in a single drawing on
the Closing Date (as defined below).   Amortization:    The Term A Loans will
amortize according to the following percentages for the following years, in each
case with payments to be made on a quarterly basis:      Year 1:
            3.75%      Year 2:             7.5%      Year 3:             10%

 

16



--------------------------------------------------------------------------------

         Year 4:             10%      Year 5:             15%   Maturity:    The
Term A Loans will mature on the date that is five years after the Closing Date
(the “Term Loan A Maturity Date”); provided that the Credit Documentation shall
provide the right for individual Lenders to agree to extend the maturity date of
the outstanding loans under the Term Loan A Facility upon the request of the
Borrower to all Lenders under the Term Loan A Facility ratably and without the
consent of any other Lender, subject to customary conditions precedent. The
remaining aggregate principal amount of the Term A Loans will be repayable on
the Term Loan A Maturity Date.   Purpose:    The proceeds of the Term A Loans
shall be used to finance the Acquisition and to refinance loans under the
Existing Credit Agreement and the Target Credit Agreement and the Existing
Target Notes.   2. Term Loan B Facility      Type and Amount of Facility:    A
term loan “B” facility (the “Term Loan B Facility”; and collectively with the
Revolving Credit Facility, and the Term Loan A Facility, the “Senior Secured
Facilities”) in the amount of $900,000,000 (the “Term Loan B Commitment,” and
the loans thereunder, the “Term B Loans”; and collectively with the Term A
Loans, the “Term Loans; and collectively with the Revolving Credit Loans, the
“Loans”).   Term Loan Availability:    The Term B Loans shall be made available
in a single drawing on the Closing Date (as defined below).   Amortization:   
The Term B Loans will amortize at 1% per year, in each case with payments to be
made on a quarterly basis.   Maturity:    The Term B Loans will mature on the
date that is seven years after the Closing Date (the “Term Loan B Maturity
Date”); provided that the Credit Documentation shall provide the right for
individual Lenders to agree to extend the maturity date of the outstanding loans
under the Term Loan B Facility upon the request of the Borrower to all Lenders
under the Term Loan B Facility ratably and without the consent of any other
Lender, subject to customary conditions precedent. The remaining aggregate
principal amount of the Term B Loans will be repayable on the Term Loan B
Maturity Date.   Purpose:    The proceeds of the Term B Loans shall be used to
finance the Acquisition (including the refinancing of loans under the Target
Credit Agreement, the Existing Credit Agreement and the Existing Target Notes).

 

17



--------------------------------------------------------------------------------

  C. Expansion Feature      Incremental Facilities:    The Credit Documentation
will permit the Borrower to add one or more incremental term loan facilities to
the Senior Secured Facilities (each, an “Incremental Term Facility”) and/or
increase commitments under the Revolving Credit Facility (any such increase, an
“Incremental Revolving Facility”; together with any Incremental Term Facilities,
the “Incremental Facilities”) in an aggregate principal amount of up to
$500,000,000; provided that (i) no Lender will be required to participate in any
such Incremental Facility, (ii) no event of default or default exists or would
exist after giving effect thereto, (iii) on a pro forma basis after giving
effect to the incurrence of any such Incremental Facility (including giving pro
forma effect to a fully drawn Incremental Revolving Facility, and after giving
effect to other permitted pro forma adjustment events and any permanent
repayment of indebtedness after the beginning of the relevant determination
period but prior to or simultaneous with such borrowing), (x) the Borrower is in
compliance with the financial covenants in the Credit Documentation recomputed
as of the last day of the most recently ended fiscal quarter of the Borrower for
which financial statements are available and (y) the Senior Secured Leverage
Ratio (to be defined in a manner to be mutually agreed) of the Borrower shall be
no greater than 3.5 to 1.0, (iv) the representations and warranties shall be
true and correct in all material respects immediately prior to, and after giving
effect to, the incurrence of such Incremental Facility, (v) the maturity date
and weighted average life to maturity of any such Incremental Term Facility
shall be no earlier than the maturity date and weighted average life to
maturity, respectively, of the Term Loan Facility, (vi) the interest rates and
amortization schedule applicable to any Incremental Term Facility shall be
determined by the Borrower and the lenders thereunder; provided that prior to
the first anniversary of the Closing Date, the all-in yield (whether in the form
of interest rate margins, original issue discount, upfront fees (other than fees
exclusively paid to the lead arrangers of the Term Facilities or any Incremental
Facility) or LIBOR/ABR floors) applicable to any Incremental Term Facility will
not be more than 0.50% higher than the corresponding all-in yield (giving effect
to interest rate margins, original issue discount, upfront fees (other than fees
exclusively paid to the lead arrangers of the Term Facilities or any Incremental
Facility) and LIBOR/ABR floors) for the existing Term Loan Facility, unless the
interest rate margins with respect to the existing Term Loan Facility is
increased to the extent required by an amount equal to the difference between
the all-in yield with respect to the Incremental Term Facility and the
corresponding all-in yield on the existing Term Loan Facility minus 0.50% and
(vii) any Incremental Revolving Facility shall be on terms and pursuant to
documentation applicable to the Revolving Credit Facility (including the
maturity date in respect thereof) and any Incremental Term Facility shall be on
terms and pursuant to documentation to be determined, provided

 

18



--------------------------------------------------------------------------------

     that, to the extent such terms and documentation are not consistent with,
in the case of an Incremental Term Facility the Term Loan Facility (except to
the extent permitted by clause (v) or (vi) above), they shall be reasonably
satisfactory to the Administrative Agent. The proceeds of each Incremental
Facility shall be used for general corporate purposes of the Borrower and its
subsidiaries.   Refinancing Facilities:    The Credit Documentation will permit
the Borrower to refinance loans under the Term Loan Facilities (or any
Incremental Term Facility) or commitments under the Revolving Credit Facility
(or any Incremental Revolving Facility) from time to time, in whole or part,
with one or more new term facilities (each, a “Refinancing Term Facility”) or
new revolving credit facilities (each, a “Refinancing Revolving Facility”) or
with one or more additional series of senior or junior unsecured notes or senior
secured notes that will be secured by the Collateral on a pari passu basis with
the Senior Secured Facilities or junior lien secured notes that will be secured
on a subordinated basis to the Senior Secured Facilities (each, a “Refinancing
Notes Facility”; the Refinancing Term Facilities, the Refinancing Revolving
Facilities and the Refinancing Notes Facilities are collectively referred to as
“Refinancing Facilities”), respectively, under the Credit Documentation with the
consent of the Borrower, the Administrative Agent and the institutions providing
such Refinancing Facility; provided that (i) customary intercreditor agreements
are entered into on terms reasonably satisfactory to the Administrative Agent,
(ii) any Refinancing Term Facility or Refinancing Notes Facility does not mature
prior to the maturity date of, or have a shorter weighted average life than,
loans under the Term Loan Facility being refinanced, (iii) any Refinancing
Revolving Facility does not mature prior to the maturity date of the revolving
commitments being refinanced and (iv) the other terms and conditions of such
Refinancing Facility (other than pricing and optional prepayment or redemption
terms) shall be substantially identical to, or (taken as a whole) no more
favorable to the lenders providing such Refinancing Facility than, the facility
being refinanced (except for covenants or other provisions applicable only to
the period after the latest final maturity date of the facility being
refinanced). III.   Certain Payment Provisions   Fees and Interest Rates:    As
set forth on Annex I.   Optional Prepayments and Commitment Reductions:   
Revolving Credit Loans may be prepaid and commitments may be reduced by the
Borrower in minimum amounts as set forth in the Existing Credit Agreement
without premium or penalty (but subject to customary break funding payments).
Optional prepayments of the Term Loans shall be applied to installments thereof
as directed by the Borrower. Optional prepayments of the Term Loans may not be
reborrowed.

 

19



--------------------------------------------------------------------------------

  Mandatory Prepayments:   

Revolving Credit Loans will be required to be prepaid as set forth in the
Existing Credit Agreement (with such other conforming, updating and other
modifications as may be mutually agreed).

 

The Credit Documentation shall provide that, so long as the aggregate amount of
the unrestricted cash of the Borrower and its domestic subsidiaries plus the
available amount under the Revolving Credit Facility (after giving effect to
such prepayment) shall be greater than or equal to $200,000,000, Term Loans may
be prepaid below par on a non-pro rata basis through customary Dutch auction or
similar procedures to be agreed that are offered to all Lenders holding Term
Loans on a pro rata basis in accordance with procedures and subject to
restrictions to be agreed. Any Term Loan so prepaid shall automatically be
canceled and retired.

     The Term Loans shall be prepaid by amounts equal to:      (a) 100% of the
net proceeds of any incurrence of debt after the Closing Date by the Borrower or
any of its subsidiaries (other than the Senior Notes, other Securities (as
defined in the Fee Letter) or other debt permitted under the Credit
Documentation).      (b) 100% of the net proceeds of any sale or other
disposition (including as a result of casualty or condemnation) by the Borrower
or any of its subsidiaries of any assets, except for sales of inventory or
obsolete, surplus or worn-out property in the ordinary course of business and
subject to certain other customary exceptions consistent with the Existing
Credit Agreement (including an exception for net proceeds that are reinvested or
committed to be reinvested in assets useful in the business of the Borrower and
its subsidiaries within 270 days of receipt thereof (and, if committed to be
reinvested, are so reinvested with 90 days of such commitment)) to be agreed
upon.      The foregoing mandatory prepayments shall be applied to repay then
outstanding Term Loans on a ratable basis first, to reduce the next eight
scheduled principal payments in order of maturity and thereafter, ratably to the
remaining amortization payments under the Term Loans on a pro rata basis.
Mandatory prepayments of the Term Loans may not be reborrowed.     
Notwithstanding the foregoing, each Lender under the Term Loan B Facility shall
have the right to reject its pro rata share of any such mandatory prepayments,
in which case the amounts so rejected shall first be offered on a ratable basis
to other Lenders holding Term Loans and then, to the extent not accepted by any
of such other Lenders, may be retained by the Borrower. IV.   Certain Conditions
  

 

20



--------------------------------------------------------------------------------

  Initial Conditions:    The availability of the Senior Secured Facilities on
the Closing Date shall be conditioned only upon satisfaction (or waiver by the
Commitment Parties) of the conditions precedent set forth in this Part IV of the
Senior Term Sheet under the caption “Initial Conditions” and in the Certain
Funds Provision in the Commitment Letter (the date upon which all such
conditions precedent shall be satisfied or waived in writing by the Commitment
Parties, the “Closing Date”) on or before the Termination Date:      (a) The
Acquisition shall be consummated pursuant to the Acquisition Agreement,
substantially concurrently with the initial funding of the Senior Secured
Facilities, and no provision thereof shall have been amended or waived in a
manner materially adverse to the Lenders without the prior written consent of
the Commitment Parties (it being understood and agreed that (i) any cash
increase to the purchase price, (ii) any decrease to the purchase price in
excess of 10% of the aggregate purchase price, (iii) any decrease to the
purchase price unless the Borrower shall have reduced the commitments under the
Term Facilities and the Bridge Facility on a ratable basis (after giving effect
to any concurrent ratable reduction with cash consideration paid) in an
aggregate amount equal to such decrease in the purchase price and (iv) any
change in the definition of “Material Adverse Effect” in the Acquisition
Agreement shall be deemed to be materially adverse to the Lenders).      (b) The
Lenders, the Administrative Agent and the Lead Arrangers shall have received all
fees with respect to the Senior Secured Facilities required to be paid on or
prior to the Closing Date in accordance with the terms of the Fee Letters, and
all accrued expenses required to be paid on or prior to the Closing Date in
accordance with the terms of the Commitment Letter for which invoices have been
presented at least one business day before the Closing Date in accordance with
the terms of the Commitment Letter.      (c) The Lenders shall have received (i)
unaudited interim consolidated financial statements of the Borrower and the
Target for each quarterly period ended subsequent to December 31, 2010 and more
than 45 days prior to the Closing Date and (ii) quarterly financial statement
projections for the 2011 fiscal year and annual financial statement projections
through and including the Borrower’s 2018 fiscal year (in each case, giving
effect to the Acquisition).      (d) The Lenders shall have received a pro forma
consolidated balance sheet of the Borrower as at the date of the most recent
balance sheet delivered pursuant to clause (i) of the preceding paragraph and a
pro forma statement of operations for the 12-month period ending on such date,
in each case adjusted to give effect to the consummation of the Acquisition and
the financings contemplated hereby as if such transactions had occurred on such

 

21



--------------------------------------------------------------------------------

     date or on the first day of such period, as applicable.      (e) On the
Closing Date, after giving effect to the Transaction, neither the Target nor any
of its subsidiaries shall have any indebtedness for borrowed money or preferred
stock other than the Facilities (and any guarantees in respect of the Senior
Notes of the Borrower), all or any portion of the Existing Target Notes (to the
extent not converted on or prior to the Closing Date in accordance with the
terms thereof); provided that to the extent more than $100,000,000 of the Target
2041 Notes remain outstanding as of the Closing Date (any such excess
outstanding amount, the “Excess 2041 Notes Amount”), the Borrower shall have
reduced the commitments under the Bridge Facility by an amount equal to the
Excess 2041 Notes Amount, and other indebtedness expressly contemplated by the
Acquisition Agreement.      (f) The Administrative Agent shall have received a
customary payoff letter confirming that all indebtedness under the Existing
Credit Agreement and the Target Credit Agreement shall have been fully repaid
(except to the extent being so repaid with the proceeds of the initial Loans and
to the extent outstanding letters of credit are continued under the Revolving
Credit Facility) and all commitments thereunder shall have been terminated and
cancelled and all liens in connection therewith shall have been terminated and
released, in each case prior to or concurrently with the initial funding of the
Senior Secured Facilities.      (g) The Lenders shall have received such legal
opinions, documents, lien searches and other instruments as are customary for
transactions of this type, including all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act
(to the extent reasonably requested prior to the Closing Date), and, subject to
the Certain Funds Provision, liens creating a first priority security interest
in the Collateral (with exceptions to be agreed upon consistent with the
Existing Credit Agreement) as of the Closing Date shall have been perfected.  
   (h) The Administrative Agent shall have received a written certification from
an officer of the Borrower that, after giving effect to the Acquisition and any
incurrence of indebtedness in connection therewith, (i) the Borrower and its
subsidiaries, on a consolidated basis, are solvent, will be able to pay their
debts and liabilities as they become due and will not be left with unreasonably
small capital with which to engage in their business and (ii) the assets of the
Borrower and its subsidiaries, on a consolidated basis, exceed their aggregate
liabilities, in a form substantially similar to the solvency certificate
delivered in connection with the Existing Credit Agreement.

 

22



--------------------------------------------------------------------------------

     (i) The Borrower shall have received no less than $700,000,000 in aggregate
gross cash proceeds from the issuance by the Borrower of senior unsecured notes
(which may, for the avoidance of doubt, include equity-linked debt securities)
(the “Senior Notes”) in a public offering or in a Rule 144A or other private
placement and/or the borrowing of the Initial Bridge Loans under the Bridge
Facility.   On-Going Conditions:    The making of each extension of credit shall
be conditioned upon (a) in the case of the extensions of credit on the Closing
Date, accuracy of the Acquisition Agreement Representations and accuracy of the
Specified Representations in accordance with the Certain Funds Provision in the
Commitment Letter, and (b) in the case of all extensions of credit after the
Closing Date, (i) the accuracy in all material respects (other than to the
extent qualified by materiality or material adverse effect) of all
representations and warranties in the Credit Documentation (including, without
limitation, the material adverse change and litigation representations) and (ii)
there being no default or event of default in existence at the time of, or after
giving effect to the making of, such extension of credit. As used herein and in
the Credit Documentation a “material adverse change” shall mean any event,
development or circumstance that has had or could reasonably be expected to have
a material adverse effect on (a) the business, assets, property or condition
(financial or otherwise) of the Borrower and its subsidiaries taken as a whole,
or (b) the validity or enforceability of any of the Credit Documentation or the
rights or remedies of the Administrative Agent and the Lenders thereunder. V.  
Certain Documentation Matters      Credit Documentation:    The Credit
Documentation shall, with respect to the representations, warranties, covenants
and defaults, reflect the Senior Secured Facilities, the Bridge Facility, the
Senior Notes and the Acquisition, including, without limitation, changes in
business, operations and capital structure, and such other conforming and
updating modifications as may be mutually agreed and negotiated in good faith;
provided that the representations, warranties, covenants and defaults shall be
no more restrictive to the Borrower and its subsidiaries than as set forth in
the Existing Credit Agreement (the “Documentation Considerations”) and the
Credit Documentation shall contain the following representations, warranties,
covenants and events of default:   Representations and Warranties:   
Substantially similar and limited to those set forth in the Existing Credit
Agreement (including defined terms used therein) and consistent with the
Documentation Considerations.   Affirmative Covenants:    Substantially similar
and limited to those set forth in the Existing Credit Agreement (including
defined terms used therein) and

 

23



--------------------------------------------------------------------------------

     consistent with the Documentation Considerations and shall include a
covenant to use commercially reasonable efforts to maintain ratings of the
Borrower and the Senior Secured Facilities (but not any particular rating) so
long as the Term B Loans remain outstanding.   Financial Covenants:   

Limited to a maximum leverage ratio and minimum interest coverage ratio (to be
defined, along with all other related defined terms, substantially similar to
the Existing Credit Agreement and consistent with the Documentation
Considerations), with covenant levels to be set at a cushion of no less than 30%
off of the EBITDA levels set forth in the Borrower’s model delivered by the
Borrower to the Lead Arrangers on April 1, 2011.

 

Financial covenants shall be calculated (i) without giving effect to any
election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any indebtedness or other liabilities of the
Borrower or any subsidiary at “fair value”, as defined therein, (ii) without
giving effect to any treatment of indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such indebtedness in a reduced or
bifurcated manner as described therein, and such indebtedness shall at all times
be valued at the full stated principal amount thereof and (iii) consistent with
the terms of the Existing Credit Agreement, without giving effect to the
financial condition, results and performance of certain joint venture
subsidiaries.

  Negative Covenants:    Substantially similar and limited to those set forth in
the Existing Credit Agreement (including defined terms used therein) and
consistent with the Documentation Considerations.   Unrestricted Subsidiaries:
   The Credit Documentation will contain customary provisions (including,
without limitation, (i) pro forma covenant compliance, (ii) as of the date of
designation thereof and after giving effect to such designation, aggregate
EBITDA of all unrestricted subsidiaries and JV Subsidiaries shall not exceed 8%
of the aggregate EBITDA of the Borrower and its subsidiaries, and (iii)
compliance with the limitations on loans, advances, guarantees and other
investments in, unrestricted subsidiaries) pursuant to which the Borrower will
be permitted to designate any existing or subsequently acquired or organized
subsidiary as an “unrestricted subsidiary” and subsequently re-designate any
such unrestricted subsidiary as a restricted subsidiary so long as, after giving
effect to any such designation or re-designation, no default or event of default
shall be continuing; provided that no restricted subsidiary can be designated an
unrestricted subsidiary if it was previously an unrestricted subsidiary.
Unrestricted subsidiaries will not be subject to the

 

24



--------------------------------------------------------------------------------

     representation and warranties, affirmative or negative covenant or event of
default provisions of the Credit Documentation and the results of operations and
indebtedness of unrestricted subsidiaries will not be taken into account for
purposes of determining compliance with any financial metric contained in the
Credit Documentation.   Events of Default:    Substantially similar and limited
to those set forth in the Existing Credit Agreement (including defined terms
used therein) and consistent with the Documentation Considerations.   Voting:   
Amendments and waivers with respect to the Credit Documentation shall require
the approval of Lenders holding greater than 50% of the aggregate amount of the
Term Loans, Revolving Credit Loans, participations in Letters of Credit and
Swing Line Loans and unused commitments under the Revolving Credit Facility
(with customary tranche voting to be agreed upon), except that (a) the consent
of each Lender directly affected thereby shall be required with respect to (i)
reductions in the amount or extensions of the scheduled date of amortization or
final maturity of any Loan, (ii) reductions in the rate of interest or any fee
or extensions of any due date thereof and (iii) increases in the amount or
extensions of the expiry date of any Lender’s commitment and (b) the consent of
100% of the Lenders shall be required with respect to (i) modifications to any
of the voting percentages and (ii) releases of all or substantially all of the
Guarantors or all or substantially all of the Collateral.   Assignments and
Participations:    The Lenders shall be permitted to assign all or a portion of
their Loans and commitments with the consent, not to be unreasonably withheld,
of (a) the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten business days after having
received notice thereof), unless (i) the assignee is a Lender, an affiliate of a
Lender or an approved fund or (ii) an event of default has occurred and is
continuing, (b) the Administrative Agent, unless a Term Loan is being assigned
to a Lender, an affiliate of a Lender or an approved fund and (c) the Issuing
Lender, unless a Term Loan is being assigned to a Lender, an affiliate of a
Lender or an approved fund. In the case of partial assignments (other than to
another Lender, to an affiliate of a Lender or an approved fund), the minimum
assignment amount shall be $5,000,000, in the case of a commitment under the
Revolving Credit Facility, and $1,000,000, in the case of a Term Loan, unless
otherwise agreed by the Borrower and the Administrative Agent.      The Lenders
shall also be permitted to sell participations in their Loans. Participants
shall have the same benefits as the Lenders with respect to yield protection and
increased cost provisions. Voting rights of participants shall be limited to
those matters with

 

25



--------------------------------------------------------------------------------

     respect to which the affirmative vote of the Lender from which it purchased
its participation would be required as described under “Voting” above. Pledges
of Loans in accordance with applicable law shall be permitted without
restriction. Promissory notes shall be issued under the Senior Secured
Facilities only upon request.   Yield Protection:    The Credit Documentation
shall contain customary provisions consistent with current market conditions
(a) protecting the Lenders against increased costs or loss of yield resulting
from changes in reserve, tax, capital adequacy and other requirements of law and
from the imposition of or changes in withholding or other taxes and (b)
indemnifying the Lenders for “breakage costs” incurred in connection with, among
other things, any prepayment of a Eurocurrency Loan (as defined in Annex I) on a
day other than the last day of an interest period with respect thereto.  
Expenses and Indemnification:    The Borrower shall pay (a) all reasonable
out-of-pocket expenses of the Administrative Agent and the Lead Arrangers and
their affiliates associated with the syndication of the Senior Secured
Facilities and the preparation, execution, delivery and administration of the
Credit Documentation and any amendment or waiver with respect thereto (including
the reasonable fees, disbursements and other charges of one primary counsel
(with exceptions for conflicts of interest) and one local counsel in each
relevant jurisdiction) and (b) all out-of-pocket expenses of the Administrative
Agent and the Lenders (including the fees, disbursements and other charges of
one primary counsel (with exceptions for conflicts of interest) and one local
counsel in each relevant jurisdiction) in connection with the enforcement of the
Credit Documentation, in each case on the same terms as set forth in the
Existing Credit Agreement.      The Administrative Agent, the Lead Arrangers and
the Lenders (and their affiliates and their respective officers, directors,
employees, advisors and agents) will have no liability for, and will be
indemnified and held harmless against, any loss, liability, cost or expense
incurred in respect of the financing contemplated hereby or the use or the
proposed use of proceeds thereof (except to the extent determined by a court by
a final and non-appealable judgment to have resulted from the gross negligence
or willful misconduct of the relevant indemnified party or any Related
Indemnified Party of such indemnified party).   Defaulting Lenders:    The
Credit Documentation shall contain the Administrative Agent’s customary
provisions in respect of defaulting lenders.   Governing Law and Forum:    State
of New York.   Counsel to the Administrative Agent and the Lead Arrangers:   
Sidley Austin LLP.

 

26



--------------------------------------------------------------------------------

Annex I

Interest and Certain Fees

 

Interest Rate Options:    The Borrower may elect that the Revolving Credit Loans
comprising each borrowing bear interest at a rate per annum equal to:   

the ABR plus the Applicable Margin (solely in the case of loans denominated in
U.S. Dollars); or

  

the Adjusted LIBO Rate plus the Applicable Margin;

   provided, that all Swing Line Loans shall bear interest based upon the ABR.
   As used herein:    “ABR” means the greatest of (i) the rate of interest
publicly announced by MSSF as its prime rate in effect at its principal office
in New York City (the “Prime Rate”), (ii) the federal funds effective rate from
time to time plus 0.5% and (iii) the Adjusted LIBO Rate for a one month interest
period on the applicable date plus 1%.    “Adjusted LIBO Rate” means the LIBO
Rate, as adjusted for statutory reserve requirements for eurocurrency
liabilities and other applicable mandatory costs; provided that, notwithstanding
the rate calculated in accordance with the foregoing, at no time shall the LIBO
Rate in respect of Loans under the Term Loan B Facility (before giving effect to
any such adjustment as described in this definition) be less than 1.00%
(including, without limitation, in respect of clause (iii) of the definition of
“ABR” set forth above).    “Applicable Margin” means a percentage determined in
accordance with the pricing grid attached hereto as Annex I-A.    “LIBO Rate”
means the rate at which eurocurrency deposits in the London interbank market for
one, two, three or six months (or, if acceptable to all Lenders, nine or twelve
months) (as selected by the Borrower) are quoted on the applicable Reuters
screen. Interest Payment Dates:    In the case of Loans bearing interest based
upon the ABR (“ABR Loans”), quarterly in arrears.    In the case of Revolving
Credit Loans bearing interest based upon the Adjusted LIBO Rate (“Eurocurrency
Loans”), on the last day of each relevant interest period and, in the case of
any interest period longer than three months, on each successive date three
months after the first day of such interest period. Commitment Fees:    The
Borrower shall pay a commitment fee calculated at the rate



--------------------------------------------------------------------------------

   prescribed in the pricing grid attached hereto as Annex I-A on the average
daily unused amount of the Revolving Credit Facility, payable quarterly in
arrears. For purposes of calculating the commitment fee, Swing Line Loans shall
not be considered usage of the Revolving Credit Facility. Letter of Credit Fees:
   The Borrower shall pay a commission on all outstanding Letters of Credit at a
per annum rate equal to the Applicable Margin then in effect with respect to
Eurocurrency Loans on the face amount of each such Letter of Credit. Such
commission shall be shared ratably among the Lenders under the Revolving Credit
Facility and shall be payable quarterly in arrears.    A fronting fee equal to a
rate per annum separately agreed upon by the Issuing Lender and the Borrower on
the face amount of each Letter of Credit shall be payable quarterly in arrears
to the Issuing Lender for its own account. In addition, customary
administrative, issuance, amendment, payment and negotiation charges shall be
payable to the Issuing Lender for its own account. Default Rate:    At any time
when the Borrower is in default on the payment of any amount of principal due,
such amount shall bear interest at 2% above the rate otherwise applicable
thereto. Overdue interest, fees and other amounts shall bear interest at 2%
above the rate applicable to ABR Loans. Call Protection Prepayment Fee:    In
the event that (i) all or any portion of the Loans under the Term Loan B
Facility are repriced (whether through any amendment of the Term Loan B Facility
or refinanced with the proceeds of other indebtedness) or (ii) a Lender is
replaced as a result of the mandatory assignment of such loans in the
circumstances described in the definitive documentation following the failure of
such Lender to consent to an amendment of the definitive documentation that
would have the effect of reducing the stated rate of interest with respect to
such loans of such Lender, in each case, for any reason prior to the six month
anniversary of the Closing Date, such repricings, effective refinancings,
refinancings or, solely with respect to such replaced Lender, mandatory
assignments, will be made at 101.0% of the amount repriced, effectively
refinanced, refinanced or mandatorily assigned. Rate and Fee Basis:    All per
annum rates shall be calculated on the basis of a year of 360 days (or (i)
365/366 days, in the case of ABR Loans the interest rate payable on which is
then based on the Prime Rate and (ii) if relevant, 365 days in the case of
Eurocurrency Loans denominated in Pounds Sterling) for actual days elapsed.

 

28



--------------------------------------------------------------------------------

Annex I-A

Pricing Grid

Revolving Credit Facility and Term Loan A Facility

 

Pricing Level

   Leverage
Ratio
  Commitment
Fee     Applicable
Margin for
Eurocurrency
Loans
(Revolving
Credit Facility)     Applicable
Margin for
ABR Loans
(Revolving
Credit Facility)     Applicable
Margin for
Eurocurrency
Loans (Term
Loan A
Facility)     Applicable
Margin for
ABR Loans
(Term Loan A
Facility)  

Level I

   £ 2.75x     0.375 %      1.75 %      0.75 %      1.75 %      0.75 % 

Level II

   > 2.75x but
£ 3.25x     0.50 %      2.00 %      1.00 %      2.00 %      1.00 % 

Level III

   > 3.25x but


£ 3.75x

    0.50 %      2.25 %      1.25 %      2.25 %      1.25 % 

Level IV

   > 3.75x     0.50 %      2.50 %      1.50 %      2.50 %      1.50 % 

Term Loan B Facility

 

Pricing Level

   Leverage
Ratio
   Applicable
Margin for
Eurocurrency
Loans (Term
Loan B
Facility)     Applicable
Margin for
ABR Loans
(Term Loan B
Facility)  

Level I

   £3.75x      3.00 %      2.00 % 

Level II

   > 3.75x      3.25 %      2.25 % 

If at any time the Borrower fails to deliver the quarterly or annual financial
statements or certificates required under the Credit Documentation on or before
the date such statements or certificates are due, Level IV (or, in the case of
the Term Loan B Facility, Level II) shall be deemed applicable for the period
commencing three (3) business days after such required date of delivery and
ending on the date which is three (3) business days after such statements or
certificates are actually delivered, after which the Pricing Level shall be
determined in accordance with the table above as applicable.

Except as otherwise provided in the paragraph below, adjustments, if any, to the
Pricing Level then in effect shall be effective three (3) business days after
the Administrative Agent has received the applicable financial statements and
certificates (it being understood and agreed that each change in Pricing Level
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change).

Notwithstanding the foregoing, Level IV (and, in the case of the Term Loan B
Facility, Level II) shall be deemed to be applicable until the Administrative
Agent’s receipt of the applicable financial statements for



--------------------------------------------------------------------------------

the Borrower’s second full fiscal quarter ending after the Closing Date and
adjustments to the Pricing Level then in effect shall thereafter be effected in
accordance with the preceding paragraphs.

 

30



--------------------------------------------------------------------------------

Exhibit B

PROJECT KANSAS

BRIDGE FACILITY

Summary of Terms and Conditions

Set forth below is a summary of the principal terms and conditions for the
Bridge Facility. Capitalized terms used but not defined herein shall have the
meanings set forth in the Commitment Letter to which this Exhibit B is attached
(including any other Term Sheet attached thereto); provided that references
herein to the “Fee Letter” shall be deemed to refer to the Fee Letter dated as
of the date hereof among the Borrower, MSSF, MLPFS and BANA.

 

1.      PARTIES

Borrower:    The Borrower under the Senior Secured Facilities. Guarantors;
Ranking:   

Same as those under the Senior Secured Facilities.

 

The Initial Bridge Loans (as defined below) and the Extended Term Loans (as
defined below), and the guarantees thereof, shall rank pari passu in right of
payment with all senior unsecured indebtedness and shall rank senior to all
subordinated indebtedness of such Guarantors.

Joint Lead Arrangers and Joint Bookrunners:    Merrill Lynch, Pierce, Fenner &
Smith Incorporated (“MLPFS”) and Morgan Stanley Senior Funding, Inc. (“MSSF”;
collectively, in such capacity, the “Bridge Lead Arrangers”). Bridge
Administrative Agent:    Bank of America, N.A. (“BANA”; and in such capacity,
the “Bridge Administrative Agent”) will act as the Bridge Administrative Agent
for the Lenders holding the Initial Bridge Loans (as defined below) from time to
time. Syndication Agent:    MSSF Lenders:    A syndicate of banks, financial
institutions and other entities arranged by the Bridge Lead Arrangers in
consultation with the Borrower (collectively, the “Lenders”).

2.      TYPE AND AMOUNT OF BRIDGE FACILITY

Initial Bridge Loans:    The Lenders will make senior unsecured loans (the
“Initial Bridge Loans”) to the Borrower on the Closing



--------------------------------------------------------------------------------

   Date in an aggregate principal amount not to exceed $700,000,000.
Availability:    The Lenders will make the Initial Bridge Loans on the Closing
Date. Use of Proceeds:    The proceeds of the Initial Bridge Loans will be used
to finance in part the Transaction. Maturity/Exchange:   

The Initial Bridge Loans will initially mature on the first anniversary of the
Closing Date (the “Initial Bridge Loan Maturity Date”), with such maturity to be
extended as provided below. If any of the Initial Bridge Loans have not been
previously repaid in full on or prior to the Initial Bridge Loan Maturity Date
and no bankruptcy event of default (with respect to the Borrower) then exists,
such Initial Bridge Loans shall automatically be extended to the eighth (8th)
anniversary of the Closing Date (the “Extended Term Loans”). The Lenders in
respect of such Extended Term Loans will have the option at any time or from
time to time after the Initial Bridge Loan Maturity Date to receive Exchange
Notes (the “Exchange Notes”) in exchange for such Extended Term Loans having the
terms set forth in the term sheet attached hereto as Annex I; provided that a
Lender may not elect to exchange its outstanding Extended Term Loans for
Exchange Notes unless the conditions set forth in Annex I under “Principal
Amount” have been satisfied.

 

The Initial Bridge Loans, the Extended Term Loans and the Exchange Notes shall
rank pari passu for all purposes.

Interest:    Prior to the Initial Bridge Loan Maturity Date, the Initial Bridge
Loans will accrue interest at a rate per annum equal to Adjusted LIBOR (as
defined below) plus 625 basis points (the “Initial Margin”). Such spread over
Adjusted LIBOR will increase by 50 basis points at the end of each three-month
period after the Closing Date so long as the Initial Bridge Loans are
outstanding. Notwithstanding the foregoing, the interest rate in effect on the
Initial Bridge Loans at any time prior to the Initial Bridge Loan Maturity Date
shall not exceed an amount that causes the weighted average per annum yield to
maturity payable by the Borrower with respect to the Bridge Facility, the Senior
Notes and other Securities (as defined in the Fee Letter) (calculated in
accordance with the Fee Letter) to exceed the Weighted Average Bridge Cap (as
defined in the Fee Letter). At any time when the Borrower is in default in the
payment of any amount under the Bridge Facility, such overdue amount shall bear
interest at 2.00% per annum above the rate

 

2



--------------------------------------------------------------------------------

  

otherwise applicable thereto.

 

Following the Initial Bridge Loan Maturity Date, all outstanding Extended Term
Loans will accrue interest at the rate provided for the Exchange Notes in
Annex I hereto.

 

Calculation of interest shall be on the basis of actual days elapsed in a year
of 360 days.

 

“Adjusted LIBOR” for each three-month period after the Closing Date, means the
greater of (i) 1.00% and (ii) the rate (adjusted for statutory reserve
requirements for eurocurrency liabilities) for eurodollar deposits for such
three-month period appearing on the LIBOR01 Page published by Reuters two
business days prior to the commencement of such period.

 

Interest will be payable (or shall accrue) in arrears, (a) for the Initial
Bridge Loans, at the end of each three-month period after the Closing Date and
on the Initial Bridge Loan Maturity Date, and (b) for the Extended Term Loans,
semi-annually, commencing on the date that is six months after the Initial
Bridge Loan Maturity Date and on the final maturity date.

3.      CERTAIN PAYMENT PROVISIONS

Optional Prepayment:    The Initial Bridge Loans may be prepaid, in whole or in
part in minimum amounts to be agreed, at the option of the Borrower, at any time
upon three business days’ prior notice, at par plus accrued and unpaid interest.
Mandatory Prepayment:    The Borrower will be required to prepay Initial Bridge
Loans on a pro rata basis, at par plus accrued and unpaid interest, in each case
subject to exceptions and baskets to be agreed that are not less favorable to
the Borrower than those applicable to the Senior Secured Facilities, from 100%
of (i) net cash proceeds of (x) any issuance of equity (subject to customary
exceptions to be mutually agreed) or equity-linked indebtedness, (y) the
issuance of the Senior Notes or any other Securities and (z) after giving effect
to the amount required, if any, to repay the Senior Secured Facilities, any
other indebtedness for borrowed money, and (ii) to the extent in excess of
amounts required to repay the Senior Secured Facilities, the net proceeds of any
sale or other disposition (including as a result of casualty or condemnation) by
the Borrower or any of its subsidiaries of any assets, except for sales of
inventory or obsolete, surplus or worn-out

 

3



--------------------------------------------------------------------------------

  

property in the ordinary course of business and subject to certain other
customary exceptions consistent with the Existing Credit Agreement (including an
exception for net proceeds that are reinvested or committed to be reinvested in
assets useful in the business of the Borrower and its subsidiaries within 270
days of receipt thereof (and, if committed to be reinvested, are so reinvested
with 90 days of such commitment)).

 

The Borrower will also be required to make a mandatory offer to prepay Initial
Bridge Loans following the occurrence of a change of control (to be defined) at
100% of the outstanding principal amount thereof plus accrued and unpaid
interest.

4.      CERTAIN CONDITIONS

Conditions Precedent:   

The availability of the Bridge Facility on the Closing Date shall be conditioned
only upon satisfaction (or waiver by the Commitment Parties) of the conditions
precedent set forth in this Part 4 of the Bridge Term Sheet under the caption
“Conditions Precedent” and in the Certain Funds Provision in the Commitment
Letter on or before the Termination Date:

 

(a) the Acquisition shall be consummated pursuant to the Acquisition Agreement,
substantially concurrently with the initial funding of the Bridge Facility, and
no provision thereof shall have been amended or waived in a manner materially
adverse to the Lenders without the prior written consent of the Commitment
Parties (it being understood and agreed that (i) any cash increase to the
purchase price, (ii) any decrease to the purchase price in excess of 10% of the
aggregate purchase price, (iii) any decrease to the purchase price unless the
Borrower shall have reduced the commitments under the Term Facilities and the
Bridge Facility on a ratable basis (after giving effect to any concurrent
ratable reduction with cash consideration paid) in an aggregate amount equal to
such decrease in the purchase price and (iv) any change in the definition of
“Material Adverse Effect” in the Acquisition Agreement shall be deemed to be
materially adverse to the Lenders);

 

(b) the Lenders, the Bridge Administrative Agent and the Bridge Lead Arrangers
shall have received all fees with respect to the Bridge Facility required to be
paid on or prior to the Closing Date in accordance with the terms of the Fee
Letters, and all accrued expenses required to be paid in accordance with the
terms of the

 

4



--------------------------------------------------------------------------------

 

Commitment Letter for which invoices have been presented at least one business
day before the Closing Date in accordance with the terms of the Commitment
Letter;

 

(c) the Lenders shall have received (i) unaudited interim consolidated financial
statements of the Borrower and the Target for each quarterly period ended
subsequent to December 31, 2010 and more than 45 days prior to the Closing Date
and (ii) quarterly financial statement projections for the 2011 fiscal year and
annual financial statement projections through and including the Borrower’s 2018
fiscal year (in each case, giving effect to the Acquisition);

 

(d) the Lenders shall have received a pro forma consolidated balance sheet of
the Borrower as at the date of the most recent balance sheet delivered pursuant
to clause (i) of the preceding paragraph (or, to the extent no such quarterly
balance sheet is then available, as at the date of the most recent annual
audited consolidated balance sheet of the Borrower for the most recent fiscal
year ending prior to the Closing Date) and a pro forma statement of operations
for the 12-month period ending on such date, in each case adjusted to give
effect to the consummation of the Acquisition and the financings contemplated
hereby as if such transactions had occurred on such date or on the first day of
such period, as applicable; provided that such pro forma financial statements
shall meet the requirements of Regulation S-X under the Securities Act of 1933,
as amended, and all other accounting rules and regulations of the SEC
promulgated thereunder applicable to a registration statement under such Act on
Form S-1; provided, further, that the pro forma financial statements delivered
pursuant to this clause (d) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions are reasonable in light of the
then existing conditions and the chief financial officer of the Borrower shall
have provided to the Bridge Administrative Agent a written certification to that
effect;

 

(e) on the Closing Date, after giving effect to the Transaction, neither the
Target nor any of its subsidiaries shall have any indebtedness for borrowed
money or preferred stock other than the Facilities (and any guarantees in
respect of the Senior Notes of the Borrower), all or any portion of the Existing
Target Notes (to the extent not converted on or prior to the Closing Date in
accordance with the terms thereof); provided that to the extent more than
$100,000,000 of the Target 2041

 

5



--------------------------------------------------------------------------------

  

Notes remain outstanding as of the Closing Date (any such excess outstanding
amount, the “Excess 2041 Notes Amount”), the Borrower shall have reduced the
commitments under the Bridge Facility by an amount equal to the Excess 2041
Notes Amount, and other indebtedness expressly contemplated by the Acquisition
Agreement;

 

(f) the Bridge Administrative Agent shall have received a customary payoff
letter confirming that all indebtedness under the Existing Credit Agreement and
the Target Credit Agreement shall have been fully repaid (except to the extent
being so repaid with the proceeds of the Initial Bridge Loans or to the extent
any outstanding letters of credit are continued under the Revolving Credit
Facility) and all commitments thereunder shall have been terminated and
cancelled and all liens in connection therewith shall have been terminated and
released, in each case prior to or concurrently with the initial funding of the
Bridge Facility;

 

(g) the Lenders shall have received such legal opinions, documents, lien
searches and other instruments as are customary for transactions of this type,
including all documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act (to the extent reasonably
requested prior to the Closing Date);

 

(h) the Bridge Administrative Agent shall have received a written certification
from an officer of the Borrower that, after giving effect to the Acquisition and
any incurrence of indebtedness in connection therewith, (i) the Borrower and its
subsidiaries, on a consolidated basis, are solvent, will be able to pay their
debts and liabilities as they become due and will not be left with unreasonably
small capital with which to engage in their business and (ii) the assets of the
Borrower and its subsidiaries, on a consolidated basis, exceed their aggregate
liabilities, in a form substantially similar to the solvency certificate
delivered in connection with the Existing Credit Agreement;

 

(i) the Borrower shall have received no less than $2,400,000,000 in gross
proceeds from the borrowing of the Term A Loans and the Term B Loans under the
Term Loan Facilities;

 

(j)(i) the Investment Banks (as defined in the Fee Letter) shall have received,
not later than 15 business

 

6



--------------------------------------------------------------------------------

 

days prior to the Closing Date, a customary and complete offering memorandum for
use in Rule 144A debt offerings (other than the “description of notes” and other
information customarily provided by the Investment Banks or their counsel;
provided that the Borrower shall have used commercially reasonable efforts to
cause the “description of notes” and such other information to be complete),
including or incorporating financial statements, pro forma financial statements
(including the pro forma financial statements described in paragraph (d) above),
business and other financial data of the type and form customarily included in
offering memoranda for use in Rule 144A debt offerings (with the exception of a
consolidating footnote to the financial statements for guarantors and
non-guarantors), financial information and all other data, as such information
may be expressed in the body of the relevant disclosure document with disclosure
customary for a Rule 144A offering or that would otherwise be necessary for the
Investment Bank to receive customary comfort including “negative assurance”
comfort from the independent auditors referred to below and an indication by the
auditors of each of the Borrower and Target, respectively, that such auditors
are prepared to issue customary comfort letters in respect of each of the
Borrower and the Target, respectively, upon completion of customary procedures
in connection with the offering of the Senior Notes (including financial
statements of the Borrower and the Target as are sufficient to permit a
registration statement on Form S-1 filed by the Borrower and the Target
(assuming that neither the Borrower nor the Target is a reporting company) to be
declared effective) and drafts of customary comfort letters by auditors of the
Borrower and the Target which such auditors are prepared to issue upon
completion of customary procedures) and (ii) such Investment Bank shall have
been afforded a period of at least 15 consecutive business days (the “Marketing
Period”) upon receipt of the information described in clause (i), to seek to
place the Senior Notes with qualified purchasers thereof, which period shall end
before August 22, 2011 or commence after September 6, 2011 (the first day of
such period, the “Marketing Period Commencement Date”); and

 

(l) accuracy of the Acquisition Agreement Representations and accuracy of the
Specified Representations in accordance with the Certain Funds Provision in the
Commitment Letter.

 

7



--------------------------------------------------------------------------------

5.      DOCUMENTATION

Bridge Credit Documentation:    The definitive documentation for the Bridge
Facility (the “Bridge Credit Documentation”) shall contain only those conditions
to borrowing, representations, warranties, voluntary and mandatory prepayments,
covenants and events of default expressly set forth in this Exhibit B and
provisions that are usual and customary for facilities and transactions of this
type (including as to operational requirements of the Borrower and its
subsidiaries in light of their industries, businesses and business practices).
The definitive terms shall be negotiated in good faith and shall be consistent
with this Exhibit B (including, as to representations, warranties, covenants and
events of default, the provisions under “Representations and Warranties”,
“Covenants” and “Events of Default” below). The Bridge Credit Documentation will
include, among others, a credit agreement (the “Bridge Loan Agreement”),
guarantees and other appropriate documents (collectively, the “Bridge Loan
Documents”). Representations and Warranties:    Substantially similar and
limited to (but no less favorable to the Borrower than) those in the Senior
Secured Credit Documentation. Financial Covenants:    None. Covenants:    The
Bridge Credit Documentation will contain such affirmative and incurrence-based
negative covenants as are usual and customary for bridge loan financings of this
type (including compliance with securities demands), it being understood and
agreed that the covenants of the Initial Bridge Loans (and the Extended Term
Loans and the Exchange Notes) shall in no event be more restrictive to the
Borrower than the corresponding covenants in the Senior Secured Facilities,
other than the limitation on restricted payments, and the affirmative and
negative covenants set forth in the Bridge Credit Documentation shall be
negotiated in good faith based on the terms and conditions of the Borrower’s
existing 7.00% senior notes due 2020 (the “Existing Senior Notes”), with
modifications to reflect the Transactions (including as to the operational
requirements of the Target and its subsidiaries in light of their industries,
businesses and business practice); prior to the Initial Bridge Loan Maturity
Date, certain covenants of the Initial Bridge Loans will be more restrictive
than those of the Extended Term Loans and the Exchange Notes, as reasonably
agreed by the Bridge Lead Arrangers and the Borrower.

 

8



--------------------------------------------------------------------------------

Events of Default:   

1. Failure to pay principal, interest or any other amount when due.

 

2. Representations or warranties materially incorrect when given.

 

3. Failure to comply with covenants (with notice and cure periods as
applicable).

 

4. Cross-acceleration or cross-payment default to debt aggregating an amount to
be agreed.

 

5. Unsatisfied judgment or order in excess of an amount to be agreed
individually or in the aggregate.

 

6. Bankruptcy or insolvency.

 

7. Actual or asserted invalidity of any guarantee or any other Bridge Loan
Document.

 

Any notice periods, cure periods or amounts shall be consistent with those
contained in the events of default in the Existing Senior Notes; provided,
however, that in the case of the Initial Bridge Loans (but not the Extended Term
Loans or the Exchange Notes) (i) the notice periods, cure periods or amounts may
be more restrictive than the notice periods, cure periods or amounts contained
in the Existing Senior Notes and (ii) the cross-acceleration event of default
may be changed to a cross payment event of default, as reasonably agreed by the
Bridge Lead Arrangers and the Borrower.

Voting:    Amendments and waivers of the Bridge Credit Documentation will
require the approval of Lenders holding more than 50% of the outstanding Initial
Bridge Loans, except that (a) the consent of each affected Lender will be
required for (i) reductions of principal, interest rate or spreads, (ii) except
as provided under “Maturity/Exchange” above, extensions of the Initial Bridge
Loan Maturity Date and (iii) additional restrictions on the right to exchange
Extended Term Loans for Exchange Notes or any amendment of the rate of such
exchange and (b) the consent of 100% of the Lenders shall be required with
respect to (i) reductions of any of the voting percentages set forth in the
definition of “required lenders” or any similar defined term and (ii) releases
of all or substantially all of the Guarantors. Assignment and Participation:   
Subject to the prior approval of the Bridge Administrative Agent, the Lenders
will have the right to assign Initial Bridge Loans and commitments in

 

9



--------------------------------------------------------------------------------

  

consultation with, but without the consent of the Borrower; provided, however,
that prior to the Initial Bridge Loan Maturity Date, unless there has been a
bankruptcy event of default with respect to the Borrower, the consent of the
Borrower (such consent not to be unreasonably withheld) shall be required with
respect to any assignment if, subsequent thereto, the Bridge Lead Arrangers and
the Additional Bookrunners would hold, in the aggregate, less than 51% of the
outstanding Initial Bridge Loans. Assignments will be by novation that will
release the obligation of the assigning Lender.

 

The Lenders will have the right to participate their Initial Bridge Loans to
other financial institutions without restriction, other than customary voting
limitations. Participants will have the same benefits as the selling Lenders
would have (and will be limited to the amount of such benefits) with regard to
yield protection and increased costs, subject to customary limitations and
restrictions.

Yield Protection:    Substantially similar to those contained in the Senior
Secured Facilities. Expenses and Indemnification:   

Regardless of whether the Closing Date occurs, the Borrower shall pay (a) all
reasonable out-of-pocket expenses of the Bridge Administrative Agent and the
Bridge Lead Arrangers associated with the syndication of the Bridge Facility and
the preparation, execution, delivery and administration of the Bridge Credit
Documentation and any amendment or waiver with respect thereto (including the
reasonable fees, disbursements and other charges of one primary counsel (with
exceptions for conflicts of interest) and one local counsel in each relevant
jurisdiction) and (b) all out-of-pocket expenses of the Bridge Administrative
Agent and the Lenders (including the fees, disbursements and other charges of
one primary counsel (with exceptions for conflicts of interest) and one local
counsel in each relevant jurisdiction) in connection with the enforcement of the
Bridge Credit Documentation.

 

The Bridge Administrative Agent, the Bridge Lead Arrangers and the Lenders (and
their affiliates and their respective officers, directors, employees, advisors
and agents) will have no liability for, and will be indemnified and held
harmless against, any loss, liability, cost or expense (including the reasonable
fees, disbursements and other charges of counsel) incurred in respect of the
financing contemplated hereby or the use or the proposed use of proceeds thereof
(except to the extent determined

 

10



--------------------------------------------------------------------------------

   by a court by a final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of the relevant indemnified person or any
Related Indemnified Person of such indemnified person). Governing Law and Forum:
   New York. Counsel to the Bridge Administrative Agent and the Commitment
Parties:    Sidley Austin LLP.

 

11



--------------------------------------------------------------------------------

Annex I to Exhibit B

Summary of Terms and Conditions

of Exchange Notes and Extended Term Loans

Capitalized terms used but not defined herein have the meanings set forth or
referred to in the Exhibit B to which this Annex I is attached.

 

Issuer:    The Borrower (in its capacity as issuer, the “Issuer”) will issue
Exchange Notes under an indenture that complies with the Trust Indenture Act
(the “Indenture”). Guarantors:   

Same as the Initial Bridge Loans.

 

The guarantees of the Exchange Notes shall rank pari passu with all senior
unsecured indebtedness and shall rank senior to all subordinated indebtedness of
such Guarantors.

Principal Amount:    The Exchange Notes will be available only in exchange for
the Extended Term Loans on or after the Initial Bridge Loan Maturity Date. The
principal amount of any Exchange Note will equal 100% of the aggregate principal
amount of the Extended Term Loan for which it is exchanged, and any accrued
interest then not due will be carried over. In the case of the initial exchange
by Lenders, the minimum aggregate principal amount of Extended Term Loans to be
exchanged for Exchange Notes shall not be less than $100,000,000. Maturity:   
The Exchange Notes and the Extended Term Loans will mature on the eighth
anniversary of the Closing Date. Interest Rate:   

The Exchange Notes and the Extended Term Loans will bear interest at a rate
equal to the Weighted Average Bridge Cap (as defined in the Fee Letter).

 

At any time when the Borrower is in default in the payment of any amount under
the Exchange Notes or Extended Term Loans, such overdue amount shall bear
interest at 2.00% per annum above the rate otherwise applicable thereto.

 

Interest will be payable in arrears semi-annually commencing on the date that is
six months following the Initial Bridge Loan Maturity Date and on the final
maturity date.

Optional Redemption:   

The Extended Term Loans may be redeemed, in whole or in part, at the option of
the Issuer, at any time at par plus accrued and unpaid interest to the
redemption date.

 

The Exchange Notes will be (a) non-callable for the first four years from the
Closing Date (subject to a 35% equity clawback within the first three years
after the Initial Bridge Loan Maturity



--------------------------------------------------------------------------------

   Date and make-whole provisions); and (b) thereafter, callable or prepayable
at par plus accrued interest plus a premium equal to 50% of the coupon in effect
on such Exchange Notes, which premium shall decline ratably on each yearly
anniversary of the date of such sale to zero one year prior to the maturity of
the Exchange Notes, as applicable; provided that any Exchange Notes held by
MSSF, BANA or any Additional Bookrunners or their respective affiliates (other
than an Asset Management Affiliate (as defined in the Fee Letter) of a
Commitment Party) shall be callable at any time at par plus accrued interest
(for as long as such Exchange Notes are so held). Mandatory Offer to Purchase:
   The Issuer will be required to offer to repurchase the Exchange Notes and
offer to repay the Extended Term Loans upon the occurrence of a change of
control (which offer shall be at 101% (or 100% in the case of Exchange Notes
held by the Commitment Parties or their respective affiliates (other than an
Asset Management Affiliate)) of the principal amount of such Exchange Notes or
the Extended Term Loans, as applicable, in each case plus accrued and unpaid
interest). Registration Rights:   

The Issuer will use commercially reasonable efforts to file within 90 days after
the date of the first issuance of the Exchange Notes (the “Issue Date”), and
will use its commercially reasonable efforts to cause to become effective as
soon thereafter as practicable, a shelf registration statement with respect to
the Exchange Notes (a “Shelf Registration Statement”) and/or a registration
statement relating to a Registered Exchange Offer (as described below). If a
Shelf Registration Statement is filed, the Issuer will keep such registration
statement effective and available (subject to customary exceptions) the earlier
of 1 year from the issuance of any Exchange Note or when all Exchange Notes have
been sold thereunder.

 

If within 270 days from the Issue Date, a Shelf Registration Statement for the
Exchange Notes has not been declared effective or the Issuer has not effected an
exchange offer (a “Registered Exchange Offer”) whereby the Issuer has offered
registered notes having terms identical to the Exchange Notes (the “Substitute
Notes”) in exchange for all outstanding Exchange Notes (it being understood that
a Shelf Registration Statement is required to be made available in respect of
Exchange Notes the holders of which could not receive Substitute Notes through
the Registered Exchange Offer that, in the opinion of counsel, would be freely
saleable by such holders without registration or requirement for delivery of a
current prospectus under the Securities Act of 1933, as amended (other than a
prospectus delivery requirement imposed on a broker-dealer who is exchanging
Exchange Notes acquired for its own account as a result of a market making or
other trading

 

2



--------------------------------------------------------------------------------

   activities)), then the Issuer will pay liquidated damages of 0.25% per annum
on the principal amount of Exchange Notes outstanding to holders thereof who
are, or would be, unable freely to transfer Exchange Notes from and including
the 271st day after the Issue Date (the “Default Registration Date”) to but
excluding the earlier of the effective date of such Shelf Registration Statement
or the date of consummation of such Registered Exchange Offer (such damages may
be payable, at the option of the Borrower, in the form of additional Exchange
Notes). Such liquidated damages shall increase by 0.25% per annum every 3 months
after the Default Registration Date to a maximum of 1.00% per annum. The Issuer
will also pay such liquidated damages for any period of time (subject to
customary exceptions) following the effectiveness of a Shelf Registration
Statement that such Shelf Registration Statement is not available for resales
thereunder. In addition, unless and until the Issuer has consummated the
Registered Exchange Offer and, if required, caused the Shelf Registration
Statement to become effective, the holders of the Exchange Notes will have the
right to “piggy-back” the Exchange Notes in the registration of any debt
securities (subject to customary scale-back provisions) that are registered by
the Issuer (other than on a Form S-4) unless all the Exchange Notes and Extended
Term Loans will be redeemed or repaid from the proceeds of such securities.

Right to Transfer

Exchange Notes:

   The holders of the Exchange Notes shall have the absolute and unconditional
right to transfer such Exchange Notes in compliance with applicable law to any
third parties. Covenants:    Customary for high yield senior debt offerings,
subject to modifications to reflect current market conditions and other changes
to be mutually agreed. Events of Default:    Customary for high yield senior
debt offerings, subject to modifications to reflect current market conditions
and other changes to be mutually agreed. Defeasance Provisions:    Customary for
high yield debt securities. Modification:    Customary for high yield debt
securities. Governing Law and Forum:    New York.

 

3